Exhibit 10.1

PURCHASE AND SALE AGREEMENT

AND ESCROW INSTRUCTIONS



BY AND BETWEEN

SELLERS:

GMIP GREEN MEADOWS, LLC,
an Ohio limited liability company
GMIP 8273 GREEN MEADOWS DRIVE, LLC,
an Ohio limited liability company
GMIP AMERICANA PARKWAY, LLC,
an Ohio limited liability company
GMIP SHELBY DRIVE, LLC,
a Tennessee limited liability company

BUYER:

Plymouth Industrial REIT, Inc.,

a Maryland corporation.

 

Dated as of: July 23, 2014

 

 

 

PURCHASE AND SALE AGREEMENT and escrow instructions

Buyer and Sellers hereby enter into this Purchase and Sale Agreement and Escrow
Instructions (this "Agreement") as of the Effective Date. In consideration of
the mutual covenants set forth herein, Sellers agree to sell, convey, assign and
transfer the Property to Buyer, and Buyer agrees to buy the Property from
Sellers, on the terms and conditions set forth in this Agreement.

1.      DEFINED TERMS. The terms listed below shall have the following meanings
throughout this Agreement:

Approvals: All permits, licenses, franchises, certifications, authorizations,
approvals and permits issued by any governmental or quasi-governmental
authorities for the ownership, operation, use and occupancy of the Property or
any part thereof, excluding applications for development approvals that have
been denied. Business Day: Any day that is not a Saturday or Sunday or a legal
holiday in any state in which any of the Real Property is located. Broker:
Savills Studley Buyer: Plymouth Industrial REIT, Inc., a Maryland corporation
Buyer's Address: c/o Plymouth Industrial REIT, Inc.   Two Liberty Square, 10th
Floor   Boston, MA 02109   Attn:   Pendleton White, Jr.     Telephone: (617)
340-3861     Email:   pen.white@plymouthrei.com             With a copies to:  
        Brown Rudnick LLP   One Financial Center   Boston, MA 02111   Attn:
Kevin P. Joyce, Esq.       Jeffrey L. Vigliotti, Esq.       Telephone:  (617)
856-8342 (KPJ)       (617) 856-8494 (JLV)     Email:   KJoyce@brownrudnick.com  
    jvigliotti@brownrudnick.com           Closing: The consummation of the sale
and purchase of the Property, as described in Section 8 below. Closing Date: The
later to occur of (a) fifteen (15) days after expiration of the Contingency
Period (as it may be extended pursuant to Section 4) or (b) ten (10) Business
Days following the completion of the planned initial public offering (the “IPO”)
to be made by Buyer (or its assignee or designated affiliate) (the later of (a)
and (b), the “Scheduled Closing Date”).

 

 

 

Contingency Period: The period commencing on the Effective Date and expiring at
5:00 p.m. (Boston, Massachusetts Time) on the date which is forty-five (45) days
thereafter (the "Scheduled Contingency Expiration Date"), subject, however, to
extension pursuant to Section 4. Deposit: Two Hundred Thousand and 00/100
Dollars ($200,000.00) (the "Initial Deposit"), together with any increase to the
same if Buyer deposits the additional sum of One Hundred Twenty-five Thousand
and 00/100 Dollars ($125,000.00) (the “IPO Deposit”) pursuant to the terms of
this Agreement.  Sellers shall be entitled to enforce, by lawsuit or otherwise,
Buyer’s obligation to make the Initial Deposit and the IPO Deposit at any time
after the obligation to make any such deposit accrues. Except as otherwise
provided in this Agreement, none of the Deposit shall be refundable to Buyer
unless Sellers default hereunder or unless any of the conditions to Buyer’s
obligation to close are not satisfied and Buyer terminates this Agreement as the
result thereof. Domain Rights: All rights, control and ownership of any
Websites, and all intellectual property rights and interests relating thereto or
arising therefrom.  Expressly excluded from Domain Rights is the Cambridge
Hanover, Inc. Website and all intellectual property rights and interests
relating thereto. Effective Date: July 23, 2014 Escrow Holder: Commonwealth Land
Title Insurance Company, a division of Fidelity National Financial Escrow
Holder's Address: Commonwealth Land Title Insurance Company   265 Franklin
Street   Boston, MA 02110   Attn:  Robert J. Capozzi, Esq.   Telephone:  (617)
619-4808   Email:  Robert.Capozzi@fnf.com         Exhibits: Exhibit A-1  Legal
Description of the 8288 Green Meadows Parcel   Exhibit A-2  Legal Description of
the 8273 Green Meadows Parcel   Exhibit A-3  Legal Description of the Americana
Parkway Parcel   Exhibit A-4  Legal Description of the Shelby Drive Parcel  
Exhibit B     Documents   Exhibit C     Tenant Estoppel

2

 

 

  Exhibit D-1    Form of Ohio Deed   Exhibit D-2    Form of Tennessee Deed  
Exhibit E        Bill of Sale   Exhibit F        Assignment and Assumption of
Leases   Exhibit G       Assignment and Assumption of Contracts   Exhibit
H       FIRPTA Affidavit   Exhibit I        Omitted   Exhibit J        Seller's
Closing Certificate   Exhibit K       Existing Contracts   Exhibit L      
Existing Leases   Exhibit M      Rent Rolls   Exhibit N       Disclosures  
Exhibit O       Form of Parent Guaranty         Existing Contracts: All written
brokerage (other than the brokerage agreement regarding the sale of the Property
to Buyer), service, maintenance, operating, repair, supply, purchase,
consulting, professional service, advertising and other contracts to which
Sellers, or their agents, representatives, employees or predecessors-in-interest
are a party, relating to the operation or management of the Real Property,
Personal Property, Leases, and/or Intangible Property (but excluding insurance
contracts and any recorded documents evidencing the Permitted Exceptions).
Guarantor: Garrity Malkin Industrial Partners I, L.L.C., a Delaware limited
liability company. Improvements: All buildings and other improvements owned by
Sellers located on or affixed to the Land, including, without limitation, the
existing buildings (the "Buildings") and parking lots, together with all
mechanical systems (including without limitation, all heating, air conditioning
and ventilating systems and overhead doors), electrical equipment, facilities,
equipment, conduits, motors, appliances, boiler pressure systems and equipment,
air compressors, air lines, gas-fired unit heaters, baseboard heating systems,
water heaters and water coolers, plumbing fixtures, lighting systems (including
all fluorescent and mercury vapor fixtures), transformers, switches, furnaces,
bus ducts, controls, risers, facilities, installations and sprinkling systems to
provide fire protection, security, heat, air conditioning, ventilation, exhaust,
electrical power, light, telephone, storm drainage, gas, plumbing,
refrigeration, sewer and water thereto, all internet exchange facilities,
telecommunications networks, conduits, fiber optic cables, all cable television
fixtures and antenna, elevators, escalators, incinerators, disposals, rest room
fixtures and other fixtures, equipment, motors and machinery located in or upon
the Buildings, and other improvements now or hereafter on the Land, but
excluding any trade fixtures, equipment or other personal property that any
tenant under an Existing Lease owns or has the right to remove from its leased
premises.

3

 

 

Intangible Property: All intangible property (except as expressly set forth
herein) now or on the Closing Date owned by Seller in connection with the Real
Property or the Personal Property including without limitation all of Seller’s
right, title and interest in and to all utility arrangements, transferable
warranties or guarantees (Sellers shall not have any obligation to pay any cost
or fee in connection with the transfer of any warranty or guarantee), Approvals,
Domain Rights, Websites, and Approved Contracts (not Sellers' obligations under
any Rejected Contracts (as hereinafter defined)), and all other intangible
rights used in connection with or relating to the Real Property or the Personal
Property or any part thereof, but specifically excluding Sellers' right, title
and interest in and to the following: (i) to any environmental reports, (ii)
soil reports, (iii) surveys, maps, (iv) engineering reports and other technical
descriptions or reports (v) bank accounts, (vi) accounts receivables, (vii) tort
claims, (viii) insurance or other contract claims, (ix) condemnation awards, (x)
refunds due from any vendor or other payee, and (xi) claims against tenants for
amounts due relating to any reconciliation of Operating Expense payments.. Land:
The following parcels (collectively, the "Parcels", and each a "Parcel")
together with all rights and interests appurtenant thereto, including, without
limitation, any water and mineral rights, development rights, air rights,
easements and all rights of Sellers in and to any strips and gores, alleys,
passages or other rights-of-way: (i) that certain parcel of land commonly known
as 8288 Green Meadows Drive, located in the Township of Orange, Delaware County,
Ohio, more particularly described in Exhibit A-1 attached hereto  (the "8288
Green Meadows Parcel"); (ii) that certain parcel of land commonly known as 8273
Green Meadows Drive, located in the Township of Orange, Delaware County, Ohio,
more particularly described in Exhibit A-2 attached hereto (the "8273 Green
Meadows Parcel"); (iii) that certain parcel of land commonly known as 7001
Americana Parkway, located in Franklin County, Ohio, more particularly described
in Exhibit A-3 attached hereto (the "Americana Parkway Parcel"); and (iv) that
certain parcel of land commonly known as 6005, 6045 and 6075 Shelby Drive,
located in Shelby County, Tennessee, more particularly described in Exhibit A-4,
attached hereto (the "Shelby Drive Parcel"). Leases: The leases and/or licenses
of space in the Real Property in effect on the date hereof as listed on Exhibit
L, together with leases of space in the Property entered into after the date
hereof in accordance with the terms of this Agreement, together with all
amendments and guaranties thereof.

4

 

 

Permitted Exceptions: All of the following:  applicable zoning and building
ordinances and land use regulations, the lien of taxes and assessments not yet
delinquent, any exclusions from coverage set forth in the jacket of any Owner's
Policy of Title Insurance, any exceptions caused by Buyer, its agents,
representatives or employees, the rights of the tenants, as tenants only, under
the Leases, public utility easements of record without encroachment by any of
the Improvements, and any matters deemed to constitute Permitted Exceptions
under Section 5(d) hereof. Personal Property: Any and all personal property
owned by Sellers including, without limitation, furniture, equipment, machinery,
rack systems, inventories, supplies, signs, and other tangible personal property
of every kind and nature owned by Sellers and installed, located at or used in
connection with the operation, maintenance, ownership and/or occupancy of, and
located on, the Real Property. Property: The Real Property, the Personal
Property, the Approved Contracts (as defined in Section 4), the Leases and the
Intangible Property. Purchase Price: The sum of Twenty One Million Seven Hundred
Thousand 00/100 Dollars ($21,700,000.00), which shall be allocated among the
Property as follows: a. $10,500,000.00 to the 8288 Green Meadows Parcel and all
Property related thereto; b. $3,200,000.00 to the 8273 Green Meadows Parcel and
all Property related thereto; c. $2,000,000.00 to the Americana Parkway Parcel
and all Property related thereto d. $6,000,000.00 to the Shelby Drive Parcel and
all Property related thereto Real Property: The Land and the Improvements.
Sellers: (a) GMIP Green Meadows, LLC, an Ohio limited liability company, (b)
GMIP 8273 Green Meadows Drive, LLC, an Ohio limited liability company, (c) GMIP
Americana Parkway, LLC, an Ohio limited liability company, and (d) GMIP Shelby
Drive, LLC, a Tennessee limited liability company (collectively, the "Sellers"
and each a "Seller")

5

 

 

Sellers' Address: c/o Cambridge Hanover, Inc.   65 Locust Avenue, Suite 200  
New Canaan, CT 06840   Attn: Jonathan P. Garrity   Telephone:  (203) 966-9733  
Email: jpgarrity@cambridgehanover.com   With a copy to:   Kaufman & Canoles,
P.C.   150 W. Main Street, Suite 2100   Norfolk, VA 23510   Attn: Charles E.
Land, Esquire   Telephone:  (757) 624-3131   Email:  celand@kaufcan.com Tenant
Inducement Costs: All third-party payments, costs and expenses required to be
paid or provided by Sellers, as landlords, pursuant to a Lease which is in the
nature of a tenant inducement, including tenant improvement costs, tenant
allowances, building lease buyout costs, landlord's work costs, brokerage
commissions, reimbursement of tenant moving expenses and other out-of-pocket
costs. Title Company: Commonwealth Land Title Insurance Company   265 Franklin
Street   Boston, MA 02110   Attn:  Robert J. Capozzi, Esq.   Telephone:  (617)
619-4808   Email:  Robert.Capozzi@fnf.com         Websites: All domain names,
web addresses and websites in which Sellers have an interest relating to the
Property or any portion thereof but excluding in its entirety the Cambridge
Hanover, Inc. website (cambridgehanover.com).



 

2.     DEPOSIT AND PAYMENT OF PURCHASE PRICE; INDEPENDENT CONSIDERATION. Unless
this Agreement terminates prior to the expiration of the Contingency Period,
Buyer shall deposit with Escrow Holder, at Escrow Holder's office, by wire
transfer, each as a deposit on account of the Purchase Price the following: (a)
within five (5) Business Days after the expiration of the Contingency Period,
the Initial Deposit (b) within two (2) Business Days after the completion of the
IPO, the IPO Deposit.

6

 

 

Upon Escrow Holder's receipt of any portion of the Deposit, Escrow Holder shall
place the same in a single interest-bearing account acceptable to Buyer.
Interest earned on the Deposit shall be considered part of the Deposit. The
Deposit (as and when paid to Escrow Holder) shall be held by Escrow Holder in
accordance with this Agreement, and, if applicable, in accordance with Escrow
Holder's standard form of escrow agreement which Buyer and Sellers agree to
execute in addition to this Agreement. If the transactions contemplated hereby
close as provided herein, the Deposit shall be paid to Sellers and shall be
credited toward the Purchase Price (prorated in proportion to the allocation of
the Purchase Price) and Buyer shall pay through escrow to Sellers the balance of
the Purchase Price net of all prorations and other adjustments provided for in
this Agreement. If this Agreement is terminated pursuant to the terms hereof or
if the transactions do not close, the Deposit shall be returned to Buyer or
delivered to Sellers (prorated in proportion to the allocation of the Purchase
Price) as otherwise specified in this Agreement. In the event that the
completion of the IPO does not occur on or before September 30, 2014, Seller may
at any time thereafter but prior to the completion of the IPO, by written notice
to Buyer, terminate this Agreement in which event the Deposit shall be delivered
to and retained by Seller.

Contemporaneously with the execution and delivery of this Agreement, Buyer has
delivered to the Escrow Holder, for delivery by the Escrow Holder to Sellers as
further consideration for this Agreement, the sum of One Hundred and No/100
Dollars ($100.00) (the "Independent Contract Consideration"), which amount has
been bargained for and agreed to as consideration for Sellers' execution and
delivery of this Agreement. At Closing, the Independent Contract Consideration
shall not be applied to the Purchase Price.

3.     DELIVERY OF MATERIALS FOR REVIEW. On or before the date which is five (5)
days after the Effective Date, Sellers shall deliver to Buyer at Buyer's address
set forth in Section 2 above, the materials listed on Exhibit B (collectively,
the "Documents"), if any, which are in Sellers' possession, for Buyer's review.
In the alternative, at Sellers' option and within the foregoing five (5) day
period, Sellers may make the Documents which are in Sellers' possession
available to Buyer on a secure web site, and in such event, Buyer agrees that
any item to be delivered by Sellers under this Agreement shall be deemed
delivered to the extent available to Buyer on such secured web site. Without
limitation on the foregoing, Sellers shall make any other documents, files and
information reasonably requested by Buyer concerning the Property and which are
in Sellers’ possession or control available for Buyer’s inspection at Sellers’
general offices or such other location as shall be mutually convenient to the
parties. Sellers make no representation as to the accuracy or completeness of
any of the Documents that were not prepared by any Seller.

4.     CONTINGENCIES. Buyer's obligation under this Agreement to purchase the
Property and consummate the transactions contemplated hereby is subject to and
conditioned upon, among other things, the satisfaction or waiver by Buyer, in
its sole and absolute discretion and in the manner hereinafter provided, of each
of the contingencies (individually, a "Contingency", and collectively, the
"Contingencies") set forth in this Section 4 in each case within the Contingency
Period.

7

 

 

(a)     Property Review. On or before the expiration of the Contingency Period,
Sellers shall have given Buyer an opportunity to conduct its due diligence
review, investigation and analysis of the Property (the "Due Diligence Review")
independently or through agents of Buyer's own choosing, and Buyer shall have
completed and shall be satisfied, in Buyer's sole and absolute discretion, with
Buyer's Due Diligence Review, which may include, but shall not necessarily be
limited to, Buyer's review, investigation and analysis of: (i) all of the
Documents; (ii) the physical condition of the Property; (iii) the adequacy and
availability at reasonable prices of all necessary utilities, including, without
limitation, the services necessary to operate the Improvements for Buyer's
intended use of the Property; (iv) the adequacy and suitability of applicable
zoning and Approvals; (v) the Leases and the obligations from and to the tenants
thereunder; (vi) market feasibility studies; and (vii) such tests and
inspections of the Property as Buyer may deem necessary or desirable.

(b)     Environmental Audit. On or before the expiration of the Contingency
Period, Buyer shall have completed to the satisfaction of Buyer, in its sole and
absolute discretion, an environmental audit and assessment of the Real Property
(the "Environmental Audit"), including but not limited to the performance of
such tests and inspections as Buyer may deem necessary or desirable, subject to
the terms and provisions hereof, in order to determine the presence or absence
of any Hazardous Materials (as defined in Section 12(i) hereof).

(c)     Tenant Estoppels. On or before the expiration of the Contingency Period,
Buyer shall have received an estoppel certificate substantially in the form
attached hereto as Exhibit C (a "Tenant Estoppel"), executed by each tenant
under each of the Leases with respect to the status of such Lease, rent
payments, tenant improvements, lease defaults and other matters relating to such
Lease, and disclosing no defaults, disputes or other matters objectionable to
Buyer in its sole and absolute discretion.

(d)     Board Approval. On or before the expiration of the Contingency Period,
Buyer shall have obtained approval for the transaction contemplated by this
Agreement from its Board of Directors ("Board Approval"). The failure of Buyer
to obtain Board Approval shall in no event be used as the basis for contesting a
claim by Seller that it is entitled to the Deposit following a default by Buyer
or as a defense against any claim of indemnity by Seller.

The foregoing Due Diligence Review, Environmental Audit, Tenant Estoppel and
Board Approval Contingencies are solely for Buyer's benefit and only Buyer may
determine such Contingencies to be satisfied or waived in writing. Buyer shall
have the Contingency Period in which to satisfy or waive such Contingencies by
delivering written notice to Sellers with a copy to Escrow Holder. Each
Contingency shall be deemed to have been satisfied or waived by Buyer unless
prior to the expiration of the Contingency Period, Buyer shall deliver to
Sellers a written notice terminating this Agreement (a "Termination Notice").
If, at any time during the Contingency Period, Buyer determines in its sole and
absolute discretion that a Phase II Environmental Site Assessment is necessary
to determine whether the Contingencies have been satisfied, Buyer shall have the
right to extend the Contingency Period for an additional thirty (30) days so
that the Contingency Period will expire at 5:00 p.m. (Eastern Standard Time) on
the date which is seventy-five (75) days after the Effective Date; Buyer may
exercise this extension right by delivering written notice to Sellers on or
before 5:00 p.m. (Eastern Standard Time) on the Scheduled Contingency Expiration
Date.

8

 

 

If Buyer delivers to Sellers a Termination Notice prior to the end of the
Contingency Period, as it may be extended, then this Agreement shall terminate
without the further action of any party. During the Contingency Period Buyer may
elect not to purchase the Property for any reason or for no reason whatsoever,
all in Buyer's sole and absolute discretion. Upon any such termination, Escrow
Holder shall return the Deposit (if any) to Buyer and, except for those
provisions of this Agreement which expressly survive the termination of this
Agreement, the parties hereto shall have no further obligations hereunder.

With respect to the Existing Contracts only, prior to the expiration of the
Contingency Period, Buyer may furnish Sellers with a written notice of the
contracts and agreements (the "Approved Contracts") which Buyer has elected to
assume at the Closing. All Existing Contracts not included in any such notice
shall be excluded from the Property to be conveyed to Buyer, and are herein
collectively referred to as the "Rejected Contracts", and, if Buyer fails to
deliver such notice, all Existing Contracts shall be deemed Rejected Contracts.
Sellers shall at Sellers' sole cost and expense terminate on or before the
Closing Date all Rejected Contracts and shall deliver to Buyer evidence
satisfactory to Buyer of Sellers' termination on or prior to Closing of all
Rejected Contracts. Notwithstanding anything contained herein to the contrary,
Sellers agree to cause any existing property management agreements and any
leasing listing agreements to be terminated effective as of the Closing Date and
Sellers shall be solely responsible for any fees or payments due thereunder
except that if, after the Effective Date (including periods after the Closing
Date), (i) Buyer approves the expansion of the premises or renewal of the term
of any of the Leases that are subject to the leasing listing agreements listed
on Exhibit P, Buyer shall pay the commissions that become due with respect to
such renewal or expansion, and (ii) any current tenant renews its lease or
expands its premises, Buyer shall pay the commissions that become due with
respect to such renewal or expansion and shall assume Seller's listing
agreements with respect to such commissions at Closing.

5.     TITLE COMMITMENT; SURVEY; SEARCHES. Buyer's obligation to purchase the
Property and to consummate the transactions contemplated hereby shall also be
subject to and conditioned upon Buyer's having approved the condition of title
to the Property and surveys of the Real Property in the manner provided for in
this Section 5.

(a)     Title Commitment. Within ten (10) days after the Effective Date, Sellers
shall cause the Title Company to deliver commitments for each of the Parcels
(collectively the "Title Commitments" and each a "Title Commitment") to Buyer
for the Title Policies (as defined in Section 6 hereof), issued by the Title
Company showing Seller as the owner of good and indefeasible fee simple title to
the Real Property, together with legible copies of all documents ("Exception
Documents") referred to in Schedule B of the Title Commitments.

(b)     Survey. On or before the Effective Date, Sellers shall deliver to Buyer
Sellers' existing ALTA/ACSM surveys of the Real Property, if any, and Sellers
shall cooperate with Buyer to obtain an update of Sellers' existing surveys from
surveyors licensed in the states where the Real Property is located, which shall
be certified to Buyer, Title Company and Buyer's lender (if applicable) with a
certification in accordance with the "Minimum Standard Detail Requirements for
ALTA/ACSM Land Title Surveys," jointly established and adopted by ALTA and NSPS
in 2011 and including items 1, 2, 3, 4, 6(a), 6(b), 7(a), 7(b)(1), 7(c), 8, 9,
10, 11(a), 11(b), 13, 14, 16, 17, 18, 20 and 21 ($1,000,000.00 minimum) of Table
A (collectively the "Surveys" and each a "Survey"). Sellers shall not be
obligated to expend any funds with respect to the Surveys.

9

 

 

(c)     Searches. Buyer may obtain current UCC, tax lien and judgment searches
with respect to liens, security interests and adverse claims affecting Sellers
or Sellers' interest in the Real Property and/or the Personal Property
(collectively, "Searches").

(d)     Permitted/Unpermitted Exceptions. Buyer shall have the right, until the
date that is seven (7) days before the end of the Contingency Period, to object
in writing ("Buyer's Exception Notice") to any title matters that are not
Permitted Exceptions which are disclosed in the Title Commitments or Surveys
(herein collectively called "Liens"). Unless Buyer shall timely object to the
Liens, such Liens shall be deemed to constitute additional Permitted Exceptions.
Any Liens which are timely objected to by Buyer shall be herein collectively
called the "Title Objections." If, on or before two (2) Business Days before the
end of the Contingency Period, Sellers fail to cause or covenant to Buyer in
writing to remove or endorse over any Title Objections prior to the Closing in a
manner satisfactory to Buyer in its sole and absolute discretion (Sellers having
no obligation to agree to cure or correct any such Title Objections), Buyer may
elect, prior to the expiration of the Contingency Period to either (a) terminate
this Agreement by giving written notice to Sellers and , thereafter, the parties
shall have no further rights or obligations hereunder except for those
obligations which expressly survive the termination of this Agreement, or (b)
waive such Title Objections, in which event such Title Objections shall be
deemed additional "Permitted Exceptions" and the Closing shall occur as herein
provided without any reduction of or credit against the Purchase Price. Buyer
shall have the right to amend Buyer's Exception Notice ("Buyer's Amended
Exception Notice") to object to any title matters that are not Permitted
Exceptions which are disclosed in any supplemental reports or updates to the
Title Commitments or Surveys delivered to Buyer after the end of the Contingency
Period (which title matters were not reflected in the Title Commitments or
Surveys provided to Buyer prior to the end of the Contingency Period) provided
that Buyer objects to the same within five (5) days after Buyer's receipt of the
applicable supplemental reports or updates to the Title Commitments or Surveys
but in no event after Closing. If Sellers fail to take the action requested by
Buyer in Buyer's Amended Exception Notice, Buyer may elect prior to Closing to
proceed under either clause (a) or (b) of the sentence which precedes the
immediately preceding sentence. Notwithstanding anything to the contrary
contained in this Agreement, any Lien which is a financial encumbrance such as a
mortgage, deed of trust, or other debt security, attachment, judgment, lien for
delinquent real estate taxes and delinquent assessments, mechanic's or
materialmen's lien, which is outstanding against the Property, or any part
thereof, that is revealed or disclosed by the Title Commitment or any updates
thereto and/or the Searches (herein such matters are referred to as "Financial
Encumbrances") shall in no event be deemed a Permitted Exception, and Sellers
hereby covenant to remove all Financial Encumbrances on or before the Closing
Date.

(e)     Approved Title and Survey. The condition of title as approved by Buyer
in accordance with this Section 5 is referred to herein as the "Approved Title"
and the Surveys as approved by Buyer in accordance with this Section 5 is
referred to herein as the "Approved Survey".

10

 

 

6.     DEED; TITLE POLICIES. Sellers shall convey the Real Property to Buyer by
special warranty deeds in the form of Exhibit D-1 (with respect to any Property
located in Ohio) and Exhibit D-2 (with respect to any Property located in
Tennessee) attached hereto (collectively, the "Deeds", and each a "Deed"). As a
condition to Buyer's obligation to consummate the purchase of the Property and
other transactions contemplated hereby, as of Closing the Title Company shall be
unconditionally committed to issue to Buyer ALTA extended coverage Owner's
Policies of Title Insurance for each of the Parcels in the amount of the
Purchase Price allocable to each Parcel, dated effective as of the date the
Deeds are recorded and insuring Buyer (or its nominee or assignee, if
applicable) as the owner of good and indefeasible fee simple title to the Real
Property, free from all Financial Encumbrances and subject to no exceptions
other than Permitted Exceptions, together with such endorsements as required by
Buyer in the Buyer's Exception Notice, all in form and substance satisfactory to
Buyer in its sole discretion (the "Title Policies"). Buyer shall be entitled to
request that the Title Company provide such endorsements (or amendments) to the
Title Policy as Buyer may require, provided that (a) such endorsements (or
amendments) shall be at no cost to, and shall impose no additional liability on
Sellers, except to the extent agreed to in writing by Sellers and (b) Buyer's
obligations under this Agreement shall not be conditioned upon Buyer's ability
to obtain such endorsements except to the extent the Title Company commits to
their issuance prior to the expiration of the Contingency Period. Sellers shall
deliver to the Title Company reasonable and customary instruments, documents,
payments, indemnities, releases, evidence of authority and agreements relating
to the issuance of the Title Policies based upon the requirements of Schedule B
of the Title Commitments applicable to Sellers, including without limitation a
no lien, gap and possession affidavits in a form reasonably acceptable to the
Title Company (each an "Owner's Affidavit"), but in no event shall Sellers be
obligated to execute or deliver any instrument, document, payment, indemnity,
release or agreement for the purpose of eliminating any Permitted Exception as
an exception to any Title Policy or which would have the practical effect of
expanding the special warranty of title given by Sellers in the Deeds.

7.     PRORATIONS. The following prorations shall be made between Sellers and
Buyer on the Closing Date, computed with income and expenses for the Closing
Date itself being allocated to Buyer:

(a)     Rents Payable Under Leases. The word "Rents" as used herein shall be
deemed to include, without limitation, (i) fixed monthly rents and other fixed
charges payable by the tenants under the Leases, (ii), any amounts payable by
the tenants by reason of provisions of the Leases relating to escalations and
pass-throughs of operating expenses and taxes, and adjustments for increases in
the Consumer Price Index and the like, (iii) any percentage rents payable by the
tenants under the Leases, if any, and (iv) rents or other charges payable by the
tenants under the Leases for services of any kind provided to them (including,
without limitation, making of repairs and improvements, the furnishing of heat,
electricity, gas, water, other utilities and air-conditioning) for which a
separate charge is made.

11

 

 

Sellers shall collect and retain all Rents due and payable prior to the Closing
and Buyer shall receive a credit for all such collected Rents allocable to the
period from and after the Closing Date, in each case, to the extent such Rents
are actually received by Sellers prior to the Closing Date. Rents collected
subsequent to the Closing Date, net of costs of collection, if any, shall first
be applied to such tenant's current Rent obligations and then to past due
amounts in the reverse order in which they were due. Subject to the foregoing,
any such Rents collected by Buyer shall, to the extent properly allocable to
periods prior to the Closing, be paid, promptly after receipt, to the Sellers
and any portion thereof properly allocable to periods from and after the Closing
Date shall be retained by Buyer. The term "costs of collection" shall mean and
include reasonable attorneys' fees and other reasonable out-of-pocket costs
incurred in collecting any Rents.

Sellers shall not be permitted after the Closing Date to institute proceedings
against any tenant to collect any past due Rents for periods prior to the
Closing Date; provided that Buyer agrees for six months after Closing to bill
tenants for such Rents and provided further that in no event shall Buyer be
obligated to terminate a Lease or dispossess a tenant after Closing for failure
to pay such Rents. If any past due Rents are not collected from the tenants
owing such delinquent amounts, Buyer shall not be liable to Sellers for any such
amounts.

Any advance or prepaid rental payments or deposits paid by tenants prior to the
Closing Date and applicable to the period of time subsequent to the Closing Date
and any security deposits or other amounts paid by tenants, together with any
interest on both thereof to the extent such interest is due to tenants shall be
credited to Buyer on the Closing Date. Sellers shall not apply any security
deposits between the Effective Date and Closing without Buyer’s prior written
consent, not to be unreasonably withheld.

No credit shall be given either party for accrued and unpaid Rent or any other
non-current sums due from the tenants until said sums are paid. In addition, if
as of the Closing Date there exists any rebate, rental concession, free-rent
period, credit, setoff or rent reduction under or with respect to any Lease
which extends beyond the Closing Date, then the prorations in favor of Buyer
hereunder shall include an amount equal to the aggregate amount of all such
rebates, rental concessions, free-rent periods, credits, setoffs or rent
reductions applicable to any period or periods after the Closing Date. If the
Closing occurs during the Base Rent abatement period of the lease with
Electronic Imaging Services, Inc. (8273 Green Meadows Parcel), Base Rent for
such Lease shall not be prorated nor shall Buyer be entitled to any credit for
the portion of the Base Rent abatement period that occurs after the Closing.

(b)     Rent Adjustments. Pending final adjustments and prorations, as provided
in Section 7(a) above, to the extent that any additional rent, adjustment rent
or escalation payments, if any, including, without limitation, estimated
payments for Taxes (as defined below), insurance, utilities (to the extent not
paid directly by tenants), common area maintenance and other operating costs and
expenses (collectively, "Operating Costs") in connection with the ownership,
operation, maintenance and management of the Real Property, are paid by tenants
to the landlord under the Leases based on an estimated payment basis (monthly,
quarterly, or otherwise) for which a future reconciliation of actual Operating
Costs to estimated payments is required to be performed at the end of a
reconciliation period, Buyer and Sellers shall make an adjustment at Closing for
the applicable reconciliation period (or periods, if the Leases do not

12

 

 

have a common reconciliation period) based on a comparison of the actual
Operating Costs to the estimated payments at and as of Closing. If, as of
Closing, Sellers have received additional rent, adjustment rent or escalation
payments in excess of the amount that tenants will be required to pay, based on
the actual Operating Costs as of Closing, Buyer shall receive a credit in the
amount of such excess. If, as of Closing, Sellers have received additional rent,
adjustment rent or escalation payments that are less than the amount that
tenants would be required to pay based on the actual Operating Costs as of
Closing, Sellers shall receive the same from Buyer following Closing but only
after Buyer collects the same from the applicable tenants. Operating Costs that
are not payable by tenants either directly or reimbursable under the Leases
shall be prorated between Sellers and Buyer and shall be reasonably estimated by
the parties if final bills are not available.

(c)     Taxes and Assessments. With respect to each Parcel, real estate taxes
and special assessments, if any, assessed against the Property ("Taxes") for the
tax year in which the Closing occurs (the "Closing Tax Year") shall be prorated
as follows: Buyer shall receive a credit for Taxes not paid for the Closing Tax
Year prorated based on the number of days of Sellers' ownership of the Property
in the Closing Tax Year through the day immediately preceding the Closing Date,
all as and to the extent that Sellers have not yet paid the relevant bill
therefor; and Sellers shall receive a credit for Taxes paid by or on behalf of
Sellers in the Closing Tax Year to the relevant taxing authority prior to
Closing, prorated based on the period of Buyer's ownership of the Property in
the Closing Tax Year. If bills for any Taxes payable in the applicable Closing
Tax Year are unavailable on the Closing Date, such taxes will be pro-rated based
upon 100% of the tax applicable for the previous tax period. Subject to
reconciliation as provided in Section 7(b) above, Sellers shall retain all
amounts paid or payable by tenants under the Leases on account of Taxes for the
period prior to Closing, and Buyer shall be entitled to amounts paid by tenants
under the Leases on account of Taxes for the period after Closing.

(d)     Utilities. Charges attributable to the Property for utilities and fuel,
including, without limitation, steam, water, electricity, gas and oil, except to
the extent paid directly by the tenants, shall be prorated as of the Closing
Date.

(e)     Other Prorations. Charges payable under the Approved Contracts assigned
to Buyer pursuant to this Agreement shall be prorated as of the Closing Date.
Buyer shall also receive a credit equal to any past due payments (including
interest or penalties due) from Sellers to any of the other parties to the
Approved Contracts.

Sellers and Buyer agree that (1) none of the insurance policies relating to the
Property will be assigned to Buyer (and Sellers shall pay any cancellation fees
resulting from the termination of such policies), and (2) no employees of
Sellers performing services at the Property shall be employed by Buyer.
Accordingly, there will be no prorations for insurance premiums or payroll, and
Sellers shall be liable for all premiums and payroll expenses in connection with
the foregoing.

If any Seller has made any deposit with any utility company or local authority
in connection with services to be provided to the Property, such deposits shall,
if Buyer so requests and if assignable, be assigned to Buyer at the Closing and
Sellers shall receive a credit equal to the amounts so assigned. Sellers shall
cooperate with Buyer to transfer all utility services to Buyer at Closing.

13

 

 

In no event shall any costs of the operation or maintenance of the Property
incurred prior to the Closing be borne by Buyer or any costs of the operation or
maintenance of the Property incurred following the Closing be borne by Sellers,
except costs arising under any Rejected Contracts.

Buyer shall be responsible for all Tenant Inducement Costs for or related to all
new Leases (i.e., including, without limitation, any amendment to an existing
Lease) signed after the Effective Date with Buyer's prior written consent.
Sellers shall have no responsibility, whatsoever, with respect to any Tenant
Inducement Costs for which Buyer is expressly responsible under this paragraph
(and to the extent Sellers have paid any such Tenant Inducement Costs described
in this paragraph at any time following the Effective Date of this Agreement and
prior to Closing, Sellers shall receive a proration credit therefor at Closing).
Except for the specific Tenant Inducement Costs which Buyer is responsible for
under this paragraph, Buyer shall receive at the Closing a credit toward the
Purchase Price equal to all unpaid and outstanding Tenant Inducement Costs under
all Leases.

The prorations and credits provided for in this Section 7 shall be made on the
basis of a written statement prepared by Sellers and approved by Buyer. At least
five (5) Business Days prior to the Closing Date, Sellers, or Escrow Holder
using information provided by Sellers, shall provide Buyer with a preliminary
proration and closing statement, together with backup documentation
substantiating the prorations provided for and the calculations performed, in
order that Buyer may verify Sellers' methods and calculations. In the event any
prorations made pursuant hereto shall prove incorrect for any reason whatsoever,
either party shall be entitled to an adjustment to correct the same provided
that it makes written demand on the other within 12 months after the Closing
Date. The provisions of this Section 7 shall survive the Closing.

8.     CLOSING.

(a)     Closing Requirements. The consummation of the sale and purchase of the
Property (the "Closing") shall be effected through a closing escrow which shall
be established by Sellers and Buyer with the Escrow Holder utilizing a so-called
"New York Style Closing" (i.e., meaning a Closing which has, on the Closing
Date, the concurrent delivery of the documents of title, transfer of interests,
delivery of the Title Policies or "marked-up" title commitments as described
herein and the payment of the Purchase Price). Sellers shall provide any
customary affidavits or undertakings to the Title Company necessary for the
aforedescribed "New York Style" type of Closing to occur. All documents to be
delivered at the Closing and all payments to be made shall be delivered on or
before the Closing Date as provided herein.

(b)     Additional Conditions to Closing. It is a condition to Buyer's
obligation to proceed to Closing and to consummate the transactions contemplated
hereby, that, as of the Closing Date, (i) all of the Sellers' representations
and warranties hereunder shall be true and correct in all material respects with
respect to each Seller and the Seller Closing Certificates delivered pursuant to
Section 9 hereof shall not disclose any material qualifications or material
changes in Sellers' representations and warranties set forth in Section 12
hereof; (ii) Sellers shall have performed in all material respects all of its
covenants hereunder; (iii) this Agreement shall not have terminated during the
Contingency Period; (iv) the Title Company shall, upon payment

14

 

 

of the Purchase Price and performance by Buyer of all of its obligations under
this Agreement, be unconditionally committed to issue the Title Policies at
Closing; and (v) Sellers shall have delivered all other documents and other
deliveries listed in Section 9 hereof. If any condition to Buyer's obligations
hereunder is not fulfilled, including any condition set forth in this Agreement
but not set forth in this Section 8(b), then Buyer shall have the right to
terminate this Agreement by written notice to Sellers delivered on or before the
Closing Date, in which event the Deposit shall be returned to Buyer, all
obligations of the parties hereto shall thereupon cease (except for those which
survive the early termination of this Agreement as expressly provided herein)
and this Agreement shall thereafter be of no further force and effect, unless
such failure of condition constitutes a default on the part of Sellers under any
other provision of this Agreement, in which case the terms of Section 11(b)
shall also apply.

(c)     Sellers' Conditions to Closing. It is a condition to Sellers' obligation
to proceed to Closing and to consummate the transactions contemplated hereby,
that, as of the Closing Date, (i) all of the Buyer's representations and
warranties hereunder shall be true and correct in all material respects; (ii)
Buyer shall have performed in all material respects all of its covenants
hereunder; (iii) this Agreement shall not have terminated during the Contingency
Period; and (iv) Buyer shall have delivered all other documents and other
deliveries required of it under Section 9 hereof. If any condition to Sellers'
obligations set forth in this Agreement is not fulfilled, including any
condition not set forth in this Section 8(c), then Sellers shall have the right
to terminate this Agreement by written notice to Buyer, in which event all
obligations of the parties hereto shall thereupon cease (except for those which
survive the early termination of this Agreement as expressly set forth herein)
and this Agreement shall thereafter be of no further force and effect, and
Sellers shall be entitled to the Deposit in accordance with Section 11(a) of
this Agreement if Buyer failed to consummate the Closing when required with all
Buyer's conditions precedent to Closing having been satisfied, but otherwise the
Deposit shall be returned to Buyer.

9.     ESCROW.

(a)     Sellers' Closing Deliveries. On or prior to the Closing Date, each
Seller shall deliver to Escrow Holder the following documents and materials for
each of the Parcels, all of which shall be in such form and substance as
required hereunder:

(i)     Deeds; Transfer Declarations. A Deed, duly executed, acknowledged and in
recordable form, accompanied by all necessary transfer tax declarations of
Seller as may be required under applicable law in order to permit the recording
of each Deed.

(ii)     Bill of Sale. A duly executed and acknowledged bill of sale for the
Personal Property and Intangible Property, conveying to Buyer all of the
Personal Property and Intangible Property in the form of Exhibit E attached
hereto (the "Bill of Sale").

(iii)     Assignment of Leases. Two (2) originals of an assignment of the Leases
and all guaranties thereof, duly executed and acknowledged by Seller in the form
of Exhibit F attached hereto (the "Assignment of Leases").

15

 

 

(iv)     Assignment of Contracts. Two (2) originals of an assignment of the
Approved Contracts, duly executed and acknowledged by Seller and to the extent
required under the terms of any Approved Contract, consented to by the other
party to such Contract in the form of Exhibit G attached hereto (the "Assignment
of Contracts").

(v)     Title Clearance Documents. An Owner's Affidavit and a "gap" undertaking
duly executed by Seller in a form reasonably acceptable to the Title Company.

(vi)     FIRPTA Affidavit. A non-foreign certification, duly executed by Seller
(or by each Seller's parent entity if seller is a disregarded entity for federal
income tax purposes) under penalty of perjury, certifying that Seller is not a
"foreign person", pursuant to Section 1445 (as may be amended) of the Internal
Revenue Code of 1986, as amended ("Section 1445") in the form of Exhibit H
attached hereto (the "FIRPTA Affidavit"). If Seller shall fail or be unable to
deliver the same, then Buyer shall have the right to withhold such portion of
the Purchase Price as may be necessary, in the reasonable opinion of Buyer and
its counsel, to comply with Section 1445 and applicable law.

(vii)     Authority Documents. Such other documents as the Title Company may
reasonably require including evidence confirming the due authorization,
execution and delivery of this Agreement and the other documents to be executed
in connection herewith by Seller, but in no event shall Seller be obligated to
execute or deliver any document for the purpose of eliminating any Permitted
Exception as an exception to any Title Policy or which would have the practical
effect of expanding the special warranty of title given in the Deeds.

(viii)     Seller Closing Certificate. A certificate duly executed by Seller in
the form of Exhibit J attached hereto (a "Seller Closing Certificate").

(ix)     Other Instruments. Such other documents and instruments as are
contemplated under the terms of this Agreement.

On or prior to the Closing Date, each Seller shall deliver to Buyer the
following documents and materials, all of which shall be in form and substance
reasonably acceptable to Buyer:

(1)     Documents. Originals of all Leases, Approved Contracts and any
warranties or guarantees that are transferred to Buyer to the extent in Seller's
possession or control, if not already delivered, or copies of same to the extent
originals do not exist and all books and records (including those in electronic
format) reasonably required in connection with the maintenance and operation of
the Property.

(2)     Keys; Manuals. Keys to all entrance doors in the Improvements, properly
tagged for identification, and, to the extent in Seller's possession or control,
all operating manuals relating to operation of the equipment and systems which
are part of the Property.

16

 

 

(3)     Letters of Credit. With respect to any security deposits under Leases
which are in the form of letters of credit, such letters of credit (including
all amendments) together with a duly executed assignment of such letters of
credit, in form required by the issuer of such letters of credit, which cites
Buyer as the beneficiary thereof, but Buyer, and not Seller, shall be obligated
to pay the fees, if any, required to transfer such letters of credit to Buyer.

(4)     Notices to Tenants. Notice to each of the tenants and any guarantors
under the Leases, notifying them of the sale of the Property and directing them
to pay all future rent as Buyer may direct.

(5)     Notices to Parties Under Approved Contracts. Notices to each of the
parties (other than Seller) under the Approved Contracts, notifying them of the
sale of the Property and directing them to address all matters relating to the
Approved Contracts as Buyer may direct.

(6)     Closing Statement. A duplicate counterpart of a closing statement (the
"Closing Statement") prepared by Escrow Holder, and signed by Seller, setting
forth all prorations and credits required hereunder, signed by Seller.

(b)     Buyer's Deliveries at Closing. On or before the Closing Date, Buyer
shall deliver to Escrow Holder the Purchase Price for the Property as provided
in Section 1. On or prior to the Closing Date, Buyer shall deliver to Escrow
Holder two (2) duly executed counterparts of each Assignment of Leases, each
Assignment of Contracts (including the assumption by Buyer of Sellers'
obligations to pay the leasing commissions described in Section 4 above) and the
Closing Statement and such other documents as the Title Company may reasonably
require including evidence confirming the due authorization, execution and
delivery of this Agreement and the other documents to be executed in connection
herewith by Buyer.

(c)     Closing Instructions. This Agreement shall constitute both an agreement
between Buyer and Sellers and escrow instructions for Escrow Holder. If Escrow
Holder requires separate or additional escrow instructions which it reasonably
deems necessary for its protection, Sellers and Buyer hereby agree promptly upon
request by Escrow Holder to execute and deliver to Escrow Holder such separate
or additional standard escrow instructions of Escrow Holder (the "Additional
Instructions"). In the event of any conflict or inconsistency between this
Agreement and the Additional Instructions, this Agreement shall prevail and
govern, and the Additional Instructions shall so provide. The Additional
Instructions shall not modify or amend the provisions of this Agreement or
impose any additional obligations upon either Sellers or Buyer, unless otherwise
agreed to in writing by Sellers and Buyer.

(d)     Procedures Upon Failure of Condition. Except as otherwise expressly
provided herein, if any of the conditions set forth in this Agreement is not
timely satisfied or waived for a reason other than the default of Buyer or
Sellers in the performance of their respective obligations under this Agreement:

17

 

 

(i)     This Agreement, the escrow and the respective rights and obligations of
Sellers and Buyer hereunder shall terminate, subject to the survival of such
obligations hereunder as survive such termination;

(ii)     Escrow Holder shall promptly return to Buyer all funds of Buyer in its
possession, including the Deposit, and to Sellers and Buyer all documents
deposited by them respectively, which are then held by Escrow Holder; and

(iii)     Any escrow cancellation and title charges shall be shared equally by
Buyer and Sellers.

(e)     Actions of Escrow Holder. On the Closing Date, provided Buyer and
Sellers have satisfied (or waived in writing) the conditions set forth in this
Agreement, Escrow Holder shall take the following actions:

(i)     Cause each of the Deeds to be recorded in the applicable Recording
Location;

(ii)     Deliver to Buyer the closing documents required to be delivered to
Buyer under this Agreement and any supplemental instructions provided by Buyer;

(iii)     Deliver to Sellers in cash or current funds, all sums due Sellers
pursuant to this Agreement and any documents required to be delivered to Sellers
under this Agreement and any supplemental instructions provided by Sellers;

(iv)     Cause the Title Company to issue and deliver the Title Policies to
Buyer; and

(v)     Deliver to Sellers and Buyer the Closing Statement which has been
certified by Escrow Holder to be true and correct.

10.     CLOSING COSTS; PROPERTY COSTS. Sellers shall pay: (a) all title charges
and premiums incurred for the Title Policies (but excluding Buyer's
endorsements); (b) ½ of the escrow fees and other charges owing to Escrow
Holder; and (c) all of the Sellers' legal fees and expenses and the cost of all
performances by Sellers of their obligations hereunder.

     Buyer shall pay: (a) for all endorsements to the Title Policies requested
by Buyer; (b) ½ of the escrow fees and other charges owing to Escrow Holder; (c)
all of the transfer taxes and recording taxes payable in connection with the
transfer of the Property to Buyer and the recording of the Deeds; (c) the cost
of updating the Surveys; and (d) all of Buyer's legal fees and expenses and the
cost of all performances by Buyer of its obligations hereunder.

All other closing costs shall be allocated between Buyer and Sellers in
accordance with local custom.

18

 

 

11.     REMEDIES.

(a)     LIQUIDATED DAMAGES ON BUYER'S DEFAULT. BUYER AND SELLERS HEREBY
ACKNOWLEDGE AND AGREE THAT, IN THE EVENT THE CLOSING FAILS TO OCCUR DUE TO A
BUYER DEFAULT (ALL OF THE CONDITIONS TO BUYER'S OBLIGATIONS TO CLOSE HAVING BEEN
SATISFIED OR WAIVED), SELLERS WILL SUFFER DAMAGES IN AN AMOUNT WHICH WILL, DUE
TO THE SPECIAL NATURE OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT AND THE
SPECIAL NATURE OF THE NEGOTIATIONS WHICH PRECEDED THIS AGREEMENT, BE IMPRACTICAL
OR EXTREMELY DIFFICULT TO ASCERTAIN. IN ADDITION, BUYER WISHES TO HAVE A
LIMITATION PLACED UPON THE POTENTIAL LIABILITY OF BUYER TO SELLERS IN THE EVENT
THE CLOSING FAILS TO OCCUR DUE TO A BUYER DEFAULT, AND WISHES TO INDUCE SELLERS
TO WAIVE OTHER REMEDIES WHICH SELLERS MAY HAVE IN THE EVENT OF SUCH A BUYER
DEFAULT. BUYER AND SELLERS, AFTER DUE NEGOTIATION, HEREBY ACKNOWLEDGE AND AGREE
THAT THE AMOUNT OF THE DEPOSIT PLUS THE AMOUNT OF ANY DEPOSIT THAT BUYER IS
OBLIGATED TO MAKE, BUT HAS NOT MADE, REPRESENTS A REASONABLE ESTIMATE OF THE
DAMAGES WHICH SELLERS WILL SUSTAIN IN THE EVENT OF SUCH BUYER DEFAULT. BUYER AND
SELLERS HEREBY AGREE THAT SELLERS MAY, IN THE EVENT THE CLOSING FAILS TO OCCUR
DUE TO A BUYER DEFAULT (ALL OF THE CONDITIONS TO BUYER'S OBLIGATIONS TO CLOSE
HAVING BEEN SATISFIED OR WAIVED), AS ITS SOLE AND EXCLUSIVE REMEDY TERMINATE
THIS AGREEMENT AND CANCEL THE ESCROW BY WRITTEN NOTICE TO BUYER AND ESCROW
HOLDER, WHEREUPON ESCROW HOLDER SHALL DELIVER THE DEPOSIT TO SELLERS AND SELLERS
SHALL RECEIVE THE DEPOSIT AS LIQUIDATED DAMAGES FOR SUCH DEFAULT AND SELLERS
WAIVE ALL OTHER REMEDIES EXCEPT THAT SELLERS DO NOT WAIVE THE RIGHT TO ENFORCE A
CLAIM AGAINST BUYER FOR THE AMOUNT OF ANY DEPOSIT THAT SELLER IS, BY THE TERMS
OF THIS AGREEMENT OBLIGATED TO MAKE, BUT HAS NOT MADE. SUCH RETENTION OF THE
DEPOSIT BY SELLERS AND RIGHT TO ENFORCE SELLER’S OBLIGATION TO MAKE ANY
ADDITIONAL DEPOSIT ARE INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLERS AND
SHALL NOT BE DEEMED TO CONSTITUTE A FORFEITURE OR PENALTY. FOLLOWING TERMINATION
OF THIS AGREEMENT, CANCELLATION OF THE ESCROW AND THE DELIVERY TO AND RETENTION
OF THE DEPOSIT BY SELLERS AS LIQUIDATED DAMAGES PURSUANT TO THIS SECTION 11(a),
ALL OF THE RIGHTS AND OBLIGATIONS OF BUYER AND SELLERS UNDER THIS AGREEMENT
SHALL BE TERMINATED SUBJECT TO SURVIVAL OF SUCH OBLIGATIONS HEREUNDER AS SURVIVE
SUCH TERMINATION.

(b)     Buyer's Remedies. In the event of a default by Sellers under this
Agreement, Buyer may, at its option and as its sole and exclusive remedy, either
(i) terminate this Agreement in which case the Deposit shall be immediately
returned to Buyer and Buyer shall be entitled to reimbursement from Sellers for
all of Buyer's out-of-pocket third party costs and expenses incurred in
connection with this Agreement and Due Diligence Review not to exceed $75,000.00
in the aggregate, or (ii) specifically enforce the terms and conditions of this
Agreement (any lawsuit for specific performance must be filed within forty-five
(45) days of the claimed breach by Seller or shall be deemed to be irrevocably
waived by Buyer).

19

 

 

(c)     Aggregate Liability. Without limiting Buyer's specific performance
remedy under Section 11(b), Sellers' aggregate liability to Buyer under this
Agreement after the Closing as a result of a breach of any representation or
warranty or any other covenant or indemnity made by any Seller shall in no event
collectively exceed One Million and 00/100 Dollars ($1,000,000.00), in the
aggregate. Notwithstanding the foregoing, the limitation of Sellers' liability
set forth in this Section 11(c) shall not apply to any liabilities or
obligations of Sellers under Sections 7, 10, 21 and 28, or any Seller liability
for fraud or intentional misrepresentation on the part of any Seller. Purchaser
shall not be entitled to make any claim for any matters that are subject to the
forgoing $1,000,000.00 limitation unless the aggregate of all such claims (as
finally determined) exceeds Fifty Thousand Dollars ($50,000).

(d)     Limitation on Sellers' Liability. In addition to the limitation set
forth in Section 16 below, in the event that, on or before Closing, Buyer has
actual knowledge, through its Due Diligence Review or otherwise, that any of the
representations or warranties made by Sellers under this Agreement were not true
or correct when made or that any Seller has breached a covenant hereunder, and
if Buyer nevertheless closes the transaction contemplated by this Agreement,
then Buyer shall be deemed to have waived any such representation and warranty
or covenant breach (as applicable) and shall have no further claim against
Sellers with respect thereto.

(e)     Guaranty. At Closing, Sellers shall cause Guarantor to deliver a
guaranty (the "Parent Guaranty") to Buyer in the form of Exhibit O attached
hereto.

12.     SELLERS' REPRESENTATIONS AND WARRANTIES. As a material inducement to the
execution and delivery of this Agreement by Buyer and the performance by Buyer
of its duties and obligations hereunder, each Seller does hereby acknowledge,
warrant, represent and agree to and with Buyer that as of the Effective Date:

(a)     Delivery of Written Materials. To Seller’s knowledge, Seller has not
made to Buyer any misstatement of any material fact relating to the Property, or
this Agreement.

(b)     Compliance With Laws. Except as disclosed on Exhibit M, Seller has
received no written notice of the violation of any legal requirement affecting
the Property which has not been entirely corrected.

(c)     Litigation. Except as disclosed on Exhibit M, Seller has not received
written notice of any pending or threatened litigation or governmental
proceeding affecting Seller, or the Property, that relates to the Property, the
validity or enforceability of this Agreement or any instrument or document to be
delivered by Seller in connection with the transactions contemplated hereby.

(d)     Existing Contracts. Attached as Exhibit K is a true, correct and
complete schedule of all Existing Contracts. Seller has not received any
currently effective notice in writing of any uncured material default under any
of such Existing Contracts and, to Seller's knowledge, Seller is not in default
under any such Existing Contracts. Seller is not a party to, and, to Seller's
knowledge, the Property is not subject to, any contract or agreement of any kind
whatsoever, written or oral, with respect to the Property that would be binding
upon the Property or Buyer after Closing, other than the Permitted Exceptions,
the Leases, and the Approved Contracts.

20

 

 

(e)     Proceedings. Except as disclosed on Exhibit M, there is no pending, or
to Seller's knowledge, threatened litigation or other proceeding against Seller
related to the Property, or which may affect Seller's ability to convey the
Property (including without limitation any condemnation action).

(f)     Due Authorization. Each of the Sellers other than GMIP Shelby Drive, LLC
is a limited liability company organized, validly existing and in good standing
under the laws of the State of Ohio. GMIP Shelby Drive, LLC is a limited
liability company organized, validly existing and in good standing under the
laws of the State of Tennessee. Seller has full power to execute, deliver and
carry out the terms and provisions of this Agreement and each of the other
agreements, instruments and documents herein required to be made or delivered by
Seller pursuant hereto, and has taken all necessary action in connection with
the execution, delivery and performance of this Agreement and such other
agreements, instruments and documents. The individuals executing this Agreement
and all other agreements, instruments and documents herein required to be made
or delivered by Seller pursuant hereto on behalf of Seller are and shall be duly
authorized to sign the same on Seller's behalf and to bind Seller thereto.

(g)     Enforceability. This Agreement has been, and each and all of the other
agreements, instruments and documents herein required to be made or delivered by
Seller pursuant hereto have been, or on the Closing Date will have been,
executed by Seller and when so executed, are and shall be legal, valid, and
binding obligations of Seller enforceable against Seller in accordance with
their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium, and other similar laws affecting the rights of
creditors generally and, as to enforceability, the general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(h)     No Conflict. The execution and delivery of, and consummation of the
transactions contemplated by, this Agreement by Seller are not prohibited by,
and will not conflict with, constitute grounds for termination of, or result in
the breach of any agreement or instrument to which Seller is now a party or by
which it or the Property is bound, or any order, rule or regulation of any court
or other governmental agency or official.

(i)     Environmental Matters. To Seller's knowledge and except as may be
disclosed in the Documents or any other documents delivered to Buyer none of the
Property, including subsurface soil and groundwater, contains any Hazardous
Materials at a level that is legally required to be reported to any governmental
authority or remediated. As used in this Agreement, "Hazardous Materials" shall
mean any asbestos, flammable substances, explosives, radioactive materials,
mold, PCB laden oil, hazardous waste, pollutants, contaminants, toxic
substances, pollution or related materials specified as such in, or regulated
under any federal, state or local laws, ordinances, rules, regulations or
policies governing use, storage, treatment, transportation, manufacture,
refinement, handling, production or disposal of such materials but excluding
office supplies, cleaning materials, personal grooming items or other items that
are sold for consumer or commercial use and typically used in other similar
buildings or space.

21

 

 

(j)     Leases. Attached as Exhibit L to this Agreement is a true, correct, and
complete list of all currently existing Leases at the Property to which any
Seller is a party. The rent rolls attached hereto as Exhibit M are the rent
rolls used by Seller in the operation of its business with respect to the
Property, but Seller makes no representation or warranty as to their accuracy or
completeness. Full, true and complete copies of all Leases and all amendments
and guaranties relating thereto have heretofore been delivered to Buyer (or will
be made available to Buyer as part of the Documents). To Seller's knowledge,
each Lease is in full force and effect, and except as shown on Exhibit N, to
Seller's knowledge, no rent or other amounts payable under the Leases is more
than one (1) month in arrears or has been paid more than one month in advance.
Except as shown in Exhibit N, Seller has not delivered any written notices of
tenant default to any tenants under Leases which remain uncured, nor has Seller
received any written notices of a landlord default from any tenants under Leases
which remain uncured. None of Seller's interest in any Lease or of Seller's
right to receive the rentals payable by the tenant thereunder has been assigned,
conveyed, pledged or in any manner encumbered by Seller, except in connection
with any existing financing encumbering the Property, which is to be repaid by
Seller and released as of the Closing. Except as described on Exhibit N, no
tenant has given written notice to Seller of any default or offsets, claims or
defenses available to it which have not either been cured or no longer exist.
The only Tenant Inducement Costs as of the date hereof for leased premises
currently being leased under any such Leases, which may hereafter be payable
under or with respect to the Leases (excluding, in any event any such Tenant
Inducement Costs which may arise in connection with expansions or lease
renewals/extensions hereafter occurring under or with respect to any such
Leases) are identified in Exhibit N hereto.

(k)     Bankruptcy Matters. Seller has not made a general assignment for the
benefit of creditors, filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by its creditors, suffered the appointment of
a receiver to take possession of substantially all of its assets, suffered the
attachment or other judicial seizure of substantially all of its assets,
admitted its inability to pay its debts as they come due, or made an offer of
settlement, extension or composition to its creditors generally.

(l)     Approvals. Seller has heretofore delivered to Buyer (or will be made
available to Buyer as part of the Documents) true, full and complete copies, in
all material respects, of all currently existing Approvals of which Seller has
actual knowledge and which are in Seller's possession. Seller has not received
any currently effective notice in writing of any uncured material breach or
default under any of the Approvals.

(m)     OFAC. Seller is not, nor will it become, a person or entity with whom
U.S. persons or entities are restricted from doing business under regulations of
the Office of Foreign Asset Control of the Department of the Treasury (including
those named on OFAC's Specially Designated and Blocked Persons List) or under
any statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action.

22

 

 

As used herein, phrases such as "to Seller's knowledge" or like phrases mean the
actual present and conscious awareness or knowledge of Adhish Lal (who is the
asset manager for all the Parcels), without any duty of inquiry or investigation
other than oral inquiry of the property manager, if any, for the Property;
provided that so qualifying Seller's knowledge shall in no event give rise to
any personal liability on the part of Adhish Lal, or any other partner, member,
officer or employee of Seller, on account of any breach of any representation or
warranty made by Seller herein. Said terms do not include constructive
knowledge, imputed knowledge, or knowledge Seller or such persons do not have
but could have obtained through further investigation or inquiry. No broker,
agent, or party other than Seller is authorized to make any representation or
warranty for or on behalf of Seller.

(n)     AS-IS. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT AND/OR THE
DOCUMENTS DELIVERED AT CLOSING, SELLERS MAKE NO REPRESENTATIONS OR WARRANTIES,
AND BUYER HEREBY ACKNOWLEDGES THAT NO REPRESENTATIONS HAVE BEEN MADE. EXCEPT AS
EXPRESSLY PROVIDED IN THIS AGREEMENT AND/OR THE DOCUMENTS DELIVERED AT CLOSING,
SELLERS SPECIFICALLY DISCLAIM, AND NEITHER SELLERS NOR ANY OTHER PERSON IS
MAKING, ANY REPRESENTATION, WARRANTY OR ASSURANCE WHATSOEVER TO BUYER AND NO
WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EITHER EXPRESS OR
IMPLIED, ARE MADE BY SELLERS OR RELIED UPON BY BUYER WITH RESPECT TO THE STATUS
OF TITLE TO OR THE MAINTENANCE, REPAIR, CONDITION, DESIGN OR MARKETABILITY OF
THE PROPERTY, OR ANY PORTION THEREOF, INCLUDING BUT NOT LIMITED TO (A) ANY
IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY, (B) ANY IMPLIED OR EXPRESS
WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, (C) ANY IMPLIED OR EXPRESS
WARRANTY OF CONFORMITY TO MODELS OR SAMPLES OF MATERIALS, (D) ANY RIGHTS OF
BUYER UNDER APPLICABLE STATUTES TO CLAIM DIMINUTION OF CONSIDERATION, (E) ANY
CLAIM BY BUYER FOR DAMAGES BECAUSE OF DEFECTS, WHETHER KNOWN OR UNKNOWN, LATENT
OR PATENT, WITH RESPECT TO THE IMPROVEMENTS OR THE PERSONAL PROPERTY, (F) THE
FINANCIAL CONDITION OR PROSPECTS OF THE PROPERTY AND (G) THE COMPLIANCE OR LACK
THEREOF OF THE REAL PROPERTY OR THE IMPROVEMENTS WITH GOVERNMENTAL REGULATIONS,
IT BEING THE EXPRESS INTENTION OF SELLERS AND BUYER THAT, EXCEPT AS EXPRESSLY
SET FORTH IN THIS AGREEMENT AND THE DOCUMENTS TO BE DELIVERED AT THE CLOSING,
THE PROPERTY WILL BE CONVEYED AND TRANSFERRED TO BUYER IN ITS PRESENT CONDITION
AND STATE OF REPAIR, "AS IS" AND "WHERE IS", WITH ALL FAULTS. BUYER REPRESENTS
THAT IT IS A KNOWLEDGEABLE, EXPERIENCED AND SOPHISTICATED BUYER OF REAL ESTATE,
AND THAT IT IS RELYING SOLELY ON ITS OWN EXPERTISE AND THAT OF BUYER'S
CONSULTANTS IN PURCHASING THE PROPERTY. EXCEPT FOR SELLERS' REPRESENTATIONS AND
WARRANTIES CONTAINED IN THIS AGREEMENT, BUYER ACKNOWLEDGES AND AGREES THAT IT
WILL HAVE THE OPPORTUNITY TO CONDUCT SUCH INSPECTIONS, INVESTIGATIONS AND OTHER
INDEPENDENT EXAMINATIONS OF THE PROPERTY AND RELATED MATTERS, INCLUDING BUT NOT
LIMITED TO THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, DURING THE
CONTINGENCY PERIOD AND WILL RELY UPON SAME AND NOT UPON ANY STATEMENTS OF
SELLERS OR

23

 

 

OF ANY MEMBER, MANAGER, OFFICER, DIRECTOR, AGENT OR ATTORNEY OF SELLERS. BUYER
ACKNOWLEDGES THAT ALL INFORMATION OBTAINED BY BUYER WILL BE OBTAINED FROM A
VARIETY OF SOURCES AND, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, SELLERS
WILL NOT BE DEEMED TO HAVE REPRESENTED OR WARRANTED THE COMPLETENESS, ADEQUACY,
TRUTH OR ACCURACY OF ANY OF THE DUE DILIGENCE ITEMS OR OTHER SUCH INFORMATION
HERETOFORE OR HEREAFTER FURNISHED TO BUYER. UPON CLOSING, BUYER ACKNOWLEDGES THE
RISK THAT ADVERSE MATTERS, INCLUDING, BUT NOT LIMITED TO, ADVERSE PHYSICAL AND
ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY BUYER'S INSPECTIONS AND
INVESTIGATIONS. BUYER ACKNOWLEDGES AND AGREES THAT UPON CLOSING, EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT AND DOCUMENTS DELIVERED AT
CLOSING, SELLERS WILL SELL AND CONVEY TO BUYER, AND BUYER WILL ACCEPT THE
PROPERTY, "AS IS, WHERE IS," WITH ALL FAULTS. BUYER FURTHER ACKNOWLEDGES AND
AGREES THAT THERE ARE NO ORAL AGREEMENTS, WARRANTIES OR REPRESENTATIONS,
COLLATERAL TO OR AFFECTING THE PROPERTY, BY SELLERS, ANY AGENT OF SELLERS OR ANY
THIRD PARTY. SELLERS ARE NOT LIABLE OR BOUND IN ANY MANNER BY ANY ORAL OR
WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY
FURNISHED BY ANY REAL ESTATE BROKER, AGENT, EMPLOYEE, SERVANT OR OTHER PERSON,
UNLESS THE SAME ARE SPECIFICALLY SET FORTH OR REFERRED TO HEREIN. BUYER
ACKNOWLEDGES THAT THE PURCHASE PRICE REFLECTS THE "AS IS, WHERE IS" NATURE OF
THIS SALE AND ANY FAULTS, LIABILITIES, DEFECTS OR OTHER ADVERSE MATTERS THAT MAY
BE ASSOCIATED WITH THE PROPERTY. BUYER, WITH BUYER'S COUNSEL, HAS FULLY REVIEWED
THE DISCLAIMERS AND WAIVERS SET FORTH IN THIS AGREEMENT, AND UNDERSTANDS THE
SIGNIFICANCE AND EFFECT THEREOF. BUYER ACKNOWLEDGES AND AGREES THAT THE
DISCLAIMERS AND OTHER AGREEMENTS SET FORTH HEREIN ARE AN INTEGRAL PART OF THIS
AGREEMENT, AND THAT SELLERS WOULD NOT HAVE AGREED TO SELL THE PROPERTY TO BUYER
FOR THE PURCHASE PRICE WITHOUT THE DISCLAIMER AND OTHER AGREEMENTS SET FORTH IN
THIS AGREEMENT. THE TERMS AND CONDITIONS OF THIS PARAGRAPH WILL EXPRESSLY
SURVIVE THE CLOSING.

13.     BUYER'S REPRESENTATIONS AND WARRANTIES. As a material inducement to the
execution and delivery of this Agreement by Sellers and the performance by
Sellers of their duties and obligations hereunder, Buyer does hereby
acknowledge, warrant, represent and agree to and with Sellers that as of the
Effective Date and as of the Closing Date:

(a)     Due Authorization. Buyer is validly existing and in good standing under
the laws of the state in which it was formed. Buyer has full power to execute,
deliver and carry out the terms and provisions of this Agreement and each of the
other agreements, instruments and documents herein required to be made or
delivered by Buyer pursuant hereto, and, has taken all necessary action to
authorize the execution and delivery and performance of this Agreement and such
other agreements, instruments and documents. The individuals executing this
Agreement and all other agreements, instruments and documents herein required to
be made or delivered by Buyer pursuant hereto on behalf of Buyer are duly
authorized to sign the same on Buyer's behalf and to bind Buyer thereto.

24

 

 

(b)     Enforceability. This Agreement has been, and each and all of the other
agreements, instruments and documents herein required to be made or delivered by
Buyer pursuant hereto have been, or on the Closing Date will have been, executed
by Buyer or on behalf of Buyer, and when so executed, are and shall be legal,
valid, and binding obligations of Buyer enforceable against Buyer in accordance
with their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium, and other similar laws affecting the rights of
creditors generally and, as to enforceability, the general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(c)     No Conflict. The execution and delivery of, and consummation of the
transactions contemplated by, this Agreement by Buyer are not prohibited by, and
will not conflict with, constitute grounds for termination of, or result in the
breach of any agreement or instrument to which Buyer is now a party or by which
it is bound, or any order, rule or regulation of any court or other governmental
agency or official, which prohibition or conflict would have an adverse effect
on Buyer's ability to perform its obligations under this Agreement or the
documents to be executed by Buyer in connection with this Agreement.

(d)     OFAC. Buyer is not, nor will it become, a person or entity with whom
U.S. persons or entities are restricted from doing business under regulations of
the Office of Foreign Asset Control of the Department of the Treasury (including
those named on OFAC's Specially Designated and Blocked Persons List) or under
any statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action.

14.     ACTIONS AFTER THE EFFECTIVE DATE. The parties covenant to do the
following through the Closing Date:

(a)     Title. Except as otherwise specifically contemplated in this Agreement
or as may be required by legal requirements, and without limiting any rights
that tenants may have under their Leases, from and after the Effective Date,
Sellers shall not make or permit any changes to the Property or to the condition
of title to the Property that would change the Approved Title or the Approved
Survey except with Buyer's advance written consent, which consent shall not be
unreasonably withheld prior to the expiration of the Contingency Period but may
be withheld in Buyer's sole and absolute discretion after the expiration of the
Contingency Period.

(b)     Maintenance and Operation of Property. From and after the Effective
Date, Sellers shall maintain existing insurance coverage in full force and
effect, and shall operate and maintain the Property in substantially the same
manner as operated and maintained as of the Effective Date, in accordance with
its customary practices, and shall pay all bills and obligations arising from
the Property as payment becomes due. Sellers shall not make any material
alterations to or upon the Property or remove any of the Personal Property
therefrom, except with Buyer's advance written consent, which consent shall not
be unreasonably withheld. Notwithstanding the foregoing, if any Lease requires a
Seller to make a material alteration upon the Property or to remove certain
Personal Property and the Lease requires that such alteration or removal be
completed on or before the Closing Date, the applicable Seller may perform such
alteration or removal without Buyer’s consent provided that Seller delivers
Buyer written notice at least five (5) Business Days prior to such performance.
Additionally, Sellers shall promptly advise Buyer in writing of any other
significant repair or improvement required to keep the Property in the condition
required hereunder.

25

 

 

(c)     Leases and Agreements. From and after the Effective Date, Seller shall
provide Buyer five (5) Business Days’ prior written notice before entering into
(i) any new leases or other occupancy agreements for the Property, (ii) any
agreement to terminate or amend the Leases or Approved Contracts (if any) or
(iii) any other agreement concerning the Property. In each case, Seller’s notice
to Buyer shall include all documents to be executed in connection therewith and
a reasonably detailed written summary of all of the material terms the proposed
transaction along with an itemized list of any Tenant Inducement Costs which
will be incurred in connection with the proposed transaction. From and after the
expiration of the Contingency Period, Sellers shall not enter into any new
leases or other occupancy agreements for the Property without first obtaining
Buyer's advance written consent which may be withheld in Buyer's sole and
absolute discretion after the expiration of the Contingency Period. From and
after the expiration of the Contingency Period, Sellers shall not terminate or
amend any of the Leases or Approved Contracts or any other agreement concerning
the Property, without Buyer's advance written consent, which consent may be
withheld in Buyer's sole and absolute discretion after the expiration of the
Contingency Period, and Sellers shall continue to perform all of its obligations
under the Leases and Approved Contracts.

     If Sellers request Buyer's consent to any new lease or other occupancy
agreement or amendment to any existing Lease, Sellers shall be required to
provide Buyer with a detailed written summary of all of the material terms the
proposed transaction along with an itemized list of all Tenant Inducement Costs
which will be incurred in connection with the proposed transaction. Buyer shall
give Sellers written notice of approval or disapproval of a proposed new lease
or other occupancy agreement or amendment to any existing Lease within ten (10)
days after Buyer's receipt of the items described above. If Buyer does not
respond to Sellers' request within such time period, then Buyer will be deemed
to have disapproved such new lease or other occupancy agreement or amendment to
any existing Lease.

(d)     Representations and Warranties. Each party shall use reasonable efforts
to prevent any act or omission that would render any of its representations and
warranties herein untrue or misleading, and shall immediately notify the other
party in writing if such act or omission occurs.

(e)     Entry. As of the Effective Date, during normal business hours prior to
the Closing, and subject to the rights of tenants under the Leases, Buyer and
its agents, employees and contractors (collectively, "Permittees") shall have
reasonable access to the Property at agreed upon times for agreed upon purposes
on at least forty-eight (48) hours prior notice to Sellers. Sellers shall have
the right to have a representative present during any visits to or inspections
of the Property by Buyer or any Permittees. Buyer will conduct its Due Diligence
Review in a manner which is not disruptive to tenants or the normal operation of
the Property. In the event Buyer desires to conduct any physically intrusive
inspections, such as sampling of soils, other media, building materials, or the
like, Buyer will identify in writing exactly what procedures Buyer desires to
perform and request Sellers' advance written consent, which consent may be
withheld in Sellers' reasonable discretion. Buyer will: (a) maintain commercial
general liability (occurrence) insurance (at least $2,000,000), and deliver a
certificate of insurance, which names the applicable Seller as an additional
insured thereunder verifying such coverage to Sellers promptly upon Sellers'
request; (b) promptly pay when due the costs of all entry and inspections and
examinations done with regard to the Property; and (c) to the extent damaged by
Buyer or its Permittee's, restore the Property and Improvements to substantially
the condition in which the same were found before any such entry upon the
Property and inspection or examination was undertaken.

26

 

 

In addition, Buyer shall defend, indemnify and hold harmless Sellers from and
against all losses, costs, damages, claims and liabilities arising out of injury
or death to persons, damage to the Property or mechanics' liens arising out of
or in connection with Buyer's Due Diligence Review, Buyer's breach of its
obligations under this Section 14(e) or Buyer's or any Permittees entry upon the
Property unless arising from any pre-existing conditions on the Property or the
negligence or willful misconduct of Sellers, Sellers' managers, officers,
partners, shareholders or members, as applicable. The provisions of this Section
14(e) shall survive the earlier of the termination of this Agreement or Closing
for a period of 6 months.

(f)     Applications. Following the Effective Date, no Seller shall make
application to any governmental entity for any Approvals or any change in the
zoning, affecting the Real Property, except in each case with Buyer's advance
written consent, not to be unreasonably withheld.

15.     DAMAGE TO PROPERTY; TAKING.

(a)     Taking. If the Property or any part thereof is taken or is the subject
of a notice of taking by eminent domain prior to the Closing Date, Sellers shall
promptly notify Buyer. Within ten (10) Business Days after such notice, Buyer
shall give notice to Sellers (with a copy to Escrow Holder) that it elects to
(a) terminate this Agreement, in which event Escrow Holder shall, upon receipt
of Buyer's Notice to terminate this Agreement, return the Deposit to Buyer and
the parties shall have no further obligations hereunder (except for obligations
which expressly survive the termination of this Agreement), or (b) proceed to
Closing, in which event Sellers shall pay over and assign to Buyer all awards
recovered or recoverable on account of such taking, net of any reasonable costs
incurred by Sellers in connection therewith. If Buyer elects to proceed under
clause (b) above, Sellers shall not compromise, settle, or adjust any claims to
such awards without Buyer's prior written consent.

(b)     Damage. Risk of loss up to and including the Closing Date shall be borne
by Sellers except as expressly set forth herein. In the event of any material
damage to or destruction of the Property or any portion thereof, Buyer may, at
its option, by notice to Sellers (with a copy to Escrow Holder) given within ten
(10) Business Days after Sellers notify Buyer in writing of such damage or
destruction (and if necessary the Closing Date shall be extended to give Buyer
the full 10-day period to make such election): (i) terminate this Agreement, in
which event Escrow Holder shall, upon receipt of Buyer's notice to terminate
this Agreement, return the Deposit to Buyer and the parties shall have no
further obligations hereunder (except the indemnity obligations of each party,
which shall survive indefinitely and any other obligations set forth herein
which expressly survive the termination of this Agreement), or (ii) proceed
under this Agreement with no adjustment of the Purchase Price, receive any
insurance proceeds (including any rent loss insurance applicable to any period
on and after the Closing Date) due Sellers as a result of such damage or
destruction and assume responsibility for such repair, and Buyer shall receive a
credit at Closing for any deductible amount under said insurance policies and
any uninsured or underinsured loss. If Buyer elects (ii) above, Sellers will
cooperate with Buyer in obtaining the insurance proceeds and such agreements
from Sellers' insurers. If the Property is damaged, but not materially damaged,
then the parties shall proceed to Closing as provided in clause (ii) above.
"Material damage" and "Materially damaged" means damage (w) resulting in the
Property not complying with all legal requirements applicable to the Property,
(x) reasonably exceeding $200,000 or (y) that entitles any tenant of the
Property to terminate its Lease, or (z) which, in Buyer's or Sellers' reasonable
estimation, will take longer than 90 days to repair.

27

 

 

(c)     Waiver. Failure of Buyer to timely provide a notice of election in
accordance with this Section 15, shall be deemed an election by Buyer to
terminate this Agreement. Sellers and Buyer each hereby agree that the
provisions of this Section 15 shall govern the parties' obligations in the event
of any damage or destruction to the Property or the taking of all or any part of
the Real Property and expressly waive any provision of applicable law to the
contrary.

16.     SURVIVAL. Except as otherwise provided herein, all covenants,
obligations, representations and warranties and indemnities by the respective
parties contained herein are intended to and shall remain true and correct as of
the Closing, shall be deemed to be material, and shall survive the recordation
of the Deeds for a period of nine (9) months. Any covenants and conditions
herein that must be operative after recordation of the Deeds to be effective
shall be so operative and shall not be deemed to have been merged in the Deeds.
Notwithstanding the foregoing, if, within such nine (9) month period and , Buyer
delivers written notice of any legal claim(s) to Sellers, the nine (9) month
period shall be extended with respect to such claim(s) until the earlier of (i)
payment of such legal claim(s), (ii) final judgment issued by a court of
competent jurisdiction regarding the legal claim(s) after all appeals periods
have expired or (iii) mutual agreement of Buyer and Sellers and settlement of
such legal claims(s). Notwithstanding the foregoing, in no event shall the
foregoing be deemed to grant Buyer any right to bring a claim on a date after
the applicable statute of limitations.

17.     SUCCESSORS AND ASSIGNS. The terms, covenants and conditions herein
contained shall be binding upon and inure to the benefit of the successors and
assigns of the parties hereto. Sellers shall not have the right, power, or
authority to assign, pledge or mortgage this Agreement or any portion of this
Agreement, or to delegate any duties or obligations arising under this
Agreement, voluntarily, involuntarily, or by operation of law. This Agreement
and all rights of Buyer hereunder may be assigned or transferred by Buyer to any
one or more of its affiliates (including, without limitation any of its direct
or indirect subsidiaries), in which event all instruments, documents and
agreements required to be delivered to the Buyer hereunder shall be delivered
to, and run for the benefit of such entity, and such entity(ies) (rather than
Buyer) shall execute and deliver any instruments, documents or agreements
required to be executed and delivered by Buyer hereunder; provided, however,
that in the event of any such assignment to an affiliate(s), the original Buyer
hereunder shall remain fully liable and responsible for the performance of
Buyer's obligations hereunder prior to Closing or if this Agreement terminates
following such termination.

18.     NO THIRD PARTY BENEFITS. This Agreement is made for the sole benefit of
the Buyer and Sellers and their respective successors and assigns, and no other
person shall have any right or remedy or other legal interest of any kind under
or by reason of this Agreement.

19.     COUNTERPARTS. This Agreement may be executed in multiple counterparts
and shall be valid and binding with the same force and effect as if all parties
had executed the same Agreement. The parties hereby agree that a PDF copy of
each party's original signature to this Agreement delivered by electronic mail
shall be effective as such party's signature to this Agreement.

28

 

 

20.     ENTIRE AGREEMENT; FURTHER ASSURANCES. This Agreement contains all of the
covenants, conditions, representations, warranties, and agreements between the
parties and shall supersede all prior correspondence, agreements and
understandings, both verbal and written. The parties intend that this Agreement
constitutes the complete and exclusive statement of its terms and that no
extrinsic evidence may be introduced in any proceeding involving this Agreement.

The parties each agree to do, execute, acknowledge and deliver all such further
acts, instruments and assurances and to take all such further action before or
after the Closing as shall be necessary or desirable to fully carry out this
Agreement and to fully consummate and effect the transactions contemplated
hereby.

21.     ATTORNEYS' FEES. In the event of any litigation regarding the rights and
obligations under this Agreement, the prevailing party shall be entitled to
reasonable attorneys' fees and court costs, and the right to such fees and costs
shall not be limited by the provisions of Section 11. As used herein, the term
"prevailing party" shall mean the party that has succeeded upon a significant
issue in the litigation and achieved a benefit with respect to the claims at
issue, taken as a whole, whether or not damages are actually awarded to such
party.

22.     NOTICES. All notices required or permitted to be given pursuant to the
terms hereof shall be in writing and shall be delivered to the applicable
addresses set forth in Section 1 of this Agreement either by (a) certified mail,
return receipt requested, in which case notice shall be deemed delivered three
(3) Business Days after deposit, postage prepaid in the U.S. mail, (b) a
nationally recognized and reputable messenger service or overnight courier, in
which case notice shall be deemed delivered one (1) Business Day after deposit
with such messenger or courier on or prior to 5:00 p.m., Eastern Standard Time
(if deposited after such time, notice shall be deemed given upon receipt of the
notice by the addressee), (c) electronic mail, in which case notice shall be
deemed delivered as of the date and time that transmission to recipient was
completed or (d) personal delivery with receipt acknowledged in writing, in
which case notice shall be deemed delivered when received or when delivery is
refused. The notice address for any party may be changed by written notice to
the other party as provided herein.

23.     CONSTRUCTION OF AGREEMENT. In construing this Agreement, all headings
and titles are for the convenience of the parties only and shall not be
considered a part of this Agreement. Whenever required by the context, the
singular shall include the plural and the masculine shall include the feminine
and vice versa. This Agreement shall not be construed as if prepared by one of
the parties, but rather according to its fair meaning as a whole, as if both
parties had prepared it. All Exhibits attached hereto are incorporated in this
Agreement by reference thereto.

24.     TIME. Time is of the essence of every provision herein contained.
Whenever the date or deadline for any action to be taken is not a Business Day,
the relevant date or deadline shall be the next Business Day.

29

 

 

25.     APPLICABLE LAW. This Agreement shall be governed by the internal laws of
the State of Ohio as to its applicability to all of the Parcels other than the
Shelby Drive Parcel and the State of Tennessee as to its applicability to the
Shelby Drive Parcel, without giving effect to the conflicts of laws principles
thereof.

26.     NO ORAL MODIFICATION OR WAIVER. This Agreement may not be changed or
amended orally, but only by an agreement in writing. No waiver shall be
effective hereunder unless given in writing, and waiver shall not be inferred
from any conduct of either party.

27.     MARKETING OF PROPERTY. Unless and until this Agreement is duly
terminated pursuant to the terms hereof, or until Sellers have the right to
terminate this Agreement pursuant to the last sentence of the second paragraph
of Section 2, Sellers shall not enter into any negotiations, understandings or
agreements with any party other than Buyer relating to the sale, transfer or
other disposition of the Property or any portion thereof, and Sellers and the
Broker shall not offer the Property or any portion thereof for sale to any other
party.

28.     BROKERAGE COMMISSION. Buyer and Sellers each represents and warrants to
the other that it has not dealt with any third party (other than Broker) in a
manner which would obligate the other to pay any brokerage commission, finder's
fee or other compensation due or payable with respect to the transaction
contemplated hereby other than a commission to be paid to Broker pursuant to a
separate agreement, which shall be paid by Sellers only upon the Closing of the
purchase and sale contemplated hereby. Buyer shall indemnify, defend, and hold
Sellers harmless from and against any losses, damages, costs and expenses
(including, but not limited to, attorneys' fees and costs) incurred by Sellers
by reason of any actual or alleged breach or inaccuracy of the Buyer's
representations and warranties contained in this Section 28. Sellers shall
indemnify, defend, and hold Buyer harmless from and against any losses, damages,
costs and expenses (including, but not limited to, attorneys' fees and costs)
incurred by Buyer by reason of any actual or alleged breach or inaccuracy of any
Seller's representations and warranties contained in this Section 28. The
provisions of this Section 28 shall survive the Closing without limitation.

29.     INDEMNITY. Sellers hereby agree to indemnify Buyer and its successors,
assigns, and the affiliates, directors, officers, employees and partners of any
of them, and hold each of them harmless from any and all claims, liabilities,
damages, and penalties and any and all loss, cost, or expense incurred by Buyer
incident to, resulting from, or in any way arising out of any tort claim or
breach of contract claim or other claim for money due and owing in connection
with the ownership or operation of the Property but only to the extent that such
claim arises from circumstances, acts or omissions which occurred prior to the
Closing and not caused by Buyer or its agents. The indemnity set forth herein
shall be deemed to be material and shall survive the delivery of the Deeds and
transfer of title for the survival period specified in Section 16 hereof.

Buyer hereby agrees to indemnify Sellers and their successors, assigns, and the
affiliates, directors, officers, employees and partners of any of them, and hold
each of them harmless from any and all claims, liabilities, damages, and
penalties and any and all loss, cost, or expense incurred by Sellers incident
to, resulting from, or in any way arising out of any tort claim or breach of
contract claim or other claim for money due and owing in connection with the
ownership or operation of the Property but only to the extent that such claim
arises from circumstances, acts or omissions which occurred after to the Closing
and not caused by Sellers or their agents. The indemnity set forth herein shall
be deemed to be material and shall survive the delivery of the Deeds and
transfer of title for the survival period specified in Section 16 hereof.

30

 

 

30.     RECORDATION NOT PERMITTED. In no event shall this Agreement or any
memorandum hereof be recorded in the official or public records where the
Property is located, and any such recordation or attempted recordation shall
constitute a default under this Agreement by the party responsible for such
recordation or attempted recordation.

31.     CONFIDENTIALITY. The parties acknowledge that the terms of this
Agreement and the transaction described herein are of a confidential nature and
shall not be disclosed except (a) to Buyer’s or Seller’s respective affiliates,
officers, directors, principals, members, employees, agents, attorneys,
partners, accountants, lenders and investors and their agents, and (b) to the
United States Securities and Exchange Commission (the “SEC”) in connection with
any of Buyer’s requirements under federal securities law or regulations,
including but not limited to a Form S-11 registration, or any similar or related
filing made by Buyer or (c) as otherwise required by law (including SEC
regulations and NYSE requirements) ((a) and (b) together, collectively, the
“Permitted Outside Parties”). In connection with the negotiation of this
Agreement and the preparation for the consummation of the transactions
contemplated hereby, each party acknowledges that it will have access to
confidential information relating to the other party. Each party shall treat
such information as confidential, preserve the confidentiality thereof, and not
duplicate or use such information, except to Permitted Outside Parties in
connection with the transactions contemplated hereby. Except as required by
applicable law, neither party shall issue any press release or make any
statement to the media without the other party's consent, which consent shall
not be unreasonably withheld or delayed. The provisions of this Section shall
survive any termination of this Agreement.

32.     JOINT AND SEVERAL LIABILITY OF SELLERS. Each Seller shall be jointly and
severally liable for the rights, covenants, obligations, warranties and
representations of each other Seller as contained herein and the actions of any
person (including another Seller) or third party shall in no way affect such
joint and several liability.

33.     WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY LAW, SELLERS AND BUYER
HEREBY EXPRESSLY WAIVE THEIR RIGHT TO A TRIAL BY JURY OF ANY CLAIM (I) ARISING
UNDER ANY OF THE DOCUMENTS TO BE EXECUTED AND DELIVERED AT CLOSING, OR (II)
CONNECTED WITH OR RELATED TO THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT,
WHETHER NOW EXISTING OR HEREAFTER ARISING. SELLERS OR BUYER MAY FILE AN ORIGINAL
OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE FOREGOING
WAIVER.

34.     NON-WAIVER. No waiver of any provision of this Agreement shall be deemed
to have been made unless it is expressed in writing and signed by the party
charged with making the waiver. No delay or omission in the exercise of any
right or remedy accruing upon a breach of this Agreement shall impair such right
or remedy or be construed as a waiver of such breach. The waiver of any breach
of this Agreement shall not be deemed to be a waiver of any other breach hereof.

 

[Signatures appear on following page.]

31

 



The waiver of any breach of this Agreement shall not be deemed to be a waiver of
any other breach hereof.

 

[Signatures appear on following page.]

32

 



IN WITNESS WHEREOF, the parties hereto have executed one or more copies of this
Agreement as a sealed instrument the day and year first above written.

SELLERS    

GMIP GREEN MEADOWS, LLC, an Ohio limited liability company

 

By:      Garrity Malkin Industrial Partners I,

L.L.C., its Manager

 

            By:    CH Value Added Fund, II, LLC,
                     Fund Manager, its Manager

 

            By: /s/ Jonathan P. Garrity
                    Jonathan P. Garrity
            Its:   Managing Member

 

     

GMIP 8273 GREEN MEADOWS DRIVE, LLC, an Ohio limited liability company

 

By:      Garrity Malkin Industrial Partners I,

L.L.C., its Manager

 

            By:   CH Value Added Fund, II, LLC,
                    Fund Manager, its Manager

 

            By:  /s/ Jonathan P. Garrity
                    Jonathan P. Garrity
            Its:    Managing Member

 

 

 

 

 

   

GMIP AMERICANA PARKWAY, LLC,
an Ohio limited liability company

 

By:      CH Value Added Fund, II, LLC, its Manager

 

            By:   /s/ Jonathan P. Garrity
                    Jonathan P. Garrity
            Its:    Managing Member

 

Escrow Instructions

8288 & 8273 Green Meadows Drive, Orange, Delaware County, OH

7001 Americana Parkway, Franklin County, OH

6005, 6045 & 6075 Shelby Drive, Shelby County, OH

(signatures continue on following page)

 

 

 

 

 

GMIP SHELBY DRIVE, LLC,
a Tennessee limited liability company

 

By: /s/ Jonathan P. Garrity

Jonathan P. Garrity

Its:       Chief Manager

 

 

Signature Page to Purchase and Sale Agreement and Escrow Instructions

8288 & 8273 Green Meadows Drive, Orange, Delaware County, OH

7001 Americana Parkway, Franklin County, OH

6005, 6045 & 6075 Shelby Drive, Shelby County, OH

(continued from previous page; signatures continue on following page)

 

 

 



BUYER: PLYMOUTH INDUSTRIAL REIT, INC., a



Maryland corporation

  By:   /s/ Pendleton P. White, Jr.
  Pendleton P. White, Jr.   Its:  President



 

  

 

Signature Page to Purchase and Sale Agreement and Escrow Instructions

8288 & 8273 Green Meadows Drive, Orange, Delaware County, OH

7001 Americana Parkway, Franklin County, OH

6005, 6045 & 6075 Shelby Drive, Shelby County, OH

(continued from previous page)

 

 

 

The undersigned Escrow Holder hereby joins in to this Agreement to acknowledge
its consent to the terms and provisions of this Agreement.

 

Commonwealth Land Title Insurance Company, Escrow Holder

By: /s/ Robert J. Capozzi             
Name: Robert J. Capozzi           
Title: Vice President                  

Date: 7/24/14                              

 

Escrow Holder Signature Page to Purchase and Sale Agreement and Escrow
Instructions

8288 & 8273 Green Meadows Drive, Orange, Delaware County, OH

7001 Americana Parkway, Franklin County, OH

6005, 6045 & 6075 Shelby Drive, Shelby County, OH

 

 

 

EXHIBIT A-1

LEGAL DESCRIPTION OF THE 8288 Green meadows parcel

Situated in the State of Ohio, County of Delaware, Township of Orange and in
Lots 5 and 22 in Section 3, Township 3, Range 18 United State Military Lands,
containing 19.795 acres of land, more or less, 5.468 acres of said 19.795 acres
being out a 55.08 acre tract of land conveyed to Donald R. Kenney, Trustee, by
deed of record in Deed Book 484, Page 580; 11.127 acres of said 19.795 acres
being out a 102.824 acres Parcel II conveyed to Nationwide Development Company
by deed of record in Deed Book 381, Page 428; and 3.200 acres of said 19.795
acres being part of Lot 884 as the same are designated and delineated upon the
subdivision plat entitled "Green Meadows Industrial Park Phase II Part 1" and
shown of record in Plat Book 19, Page 83, said 19.795 acres of land being more
particularly bounded and described as follows:

 

Beginning for reference at a point at the southwesterly corner of said Lot 884
as platted in Plat Book 19, Page 83 for Green Meadows Industrial Park Phase II
Part 1; thence N 71° 00' 00" E with the south line of Lot 884 and the northerly
right of way line of Green Meadows Drive, 60 foot in width, a distance of 282.34
feet to a point on the north right of way of Green Meadows Drive, said point
being the true point of beginning of the parcel herein described; thence N 6°
25' 00" W a distance of 620.80 feet to a point, said point being on the north
line of said Lot 884; thence continuing N 6° 25' 00" W a distance of 1094.00
feet to a point on the north line of the said original 55.08 acres tract
conveyed to Donald R. Kenney, Trustee; thence S 85° 44' 32" E a distance of
221.26 feet to a point, said point being at the northeasterly corner of said
55.08 acre tract and at an angle point in the southerly boundary of a 93.372
acres tract of land conveyed to Rennob, Inc. by deed of record in Deed Book 472,
Page 281; thence S 85° 57' 12" E with the northerly line of said Parcel II of
Nationwide Development Company's original 102.824 acres tract and with a
southerly line of said 93.372 acres tract, a distance of 335.71 feet to a point;
thence S 6° 27' 45" E a distance of 1203.85 feet to a point of curvature; thence
southwesterly, with the arc of a curve to the right having a radius of 357.23
feet, a central angle of 77° 27' 45" and a chord that bears S 32° 16' 08" W a
distance of 447.01 feet to a point of tangency at the southeasterly corner of
said Lot 884, the same being at an angle point in the right of way boundary of
said Green Meadows Drive; thence S 71° 00' 00" W with the southerly line of said
lot 884 and with a northerly right of way line of said Green Meadows Drive, a
distance of 275.75 feet to the point of beginning and containing 19.795 acres of
land, more or less, of which 4.53 acres are in Lot 22 and 15.265 acres are in
Lot 5.

 

 

EXHIBIT A-2

LEGAL DESCRIPTION OF THE 8273 green meadows parcel

Situated in the Township of Orange, County of Delaware and State of Ohio, and
described as follows:

 

Being Lot Numbered One Thousand Nine Hundred Forty-Three (1943) and Lot Number
One Thousand Nine Hundred Forty-Four (1944) of Northbrooke Corporate Center, as
the same are numbered and delineated upon the recorded plat thereof, of record
in Plat Cabinet 1, Slide 207, Recorder’s Office, Delaware County, Ohio, but less
and excepting part of Lot Number One Thousand Nine Hundred Forty-Four (1944)
described as follows:

 

Situated in the County of Delaware, State of Ohio, Township of Orange, and being
located in Farm Lot Nos. 21 and 22 of Section 3, Township 3, Range 18, of the
United States Military Lands, and being 3.183 acres out of Lot 1944 of
Northbrooke Corporate Center, PC 1, Slide 207, and all references are found in
the Recorder’s Office of Delaware County, Ohio and is bounded and described as
follows:

 

Beginning, for reference at an iron pin found on the easterly right of way of
Green Meadows Drive, PC 1, Slide 207 and the northwesterly corner of a 4.395
acre Lot No. 1945 of Northbrooke Corporate Center, PC 1, Slide 207 and
southwesterly corner of a 19.7494 acre Lot No. 2226, Orange Village Center, PC
1, Slide 465; thence S. 00 deg. 42’ 27” East with said easterly right of way
line of said Green Meadows Drive, a distance of 415.00 feet to an iron pipe
found at the northwesterly corner of said Lot 1944 and being “the true point of
beginning”; thence North 89 deg. 17’ 33” East with the northerly line of said
Lot 1944, a distance of 490.00 feet to an iron pin found on the westerly right
of way of the Norfolk & Western Railroad; thence South 00 deg. 42’ 27” East with
the westerly right of way line of said railroad, a distance of 282.76 feet to an
iron pin found on the easterly line of a 4.403 acre Lot No. 1944 of said
Northbrooke Corporate Center; thence South 89 deg. 14’ 20” West, crossing and
dividing said 4.403 acre Lot No. 1944, a distance of 490.26 feet to an iron pin
found at a point on the easterly right of way of said Green Meadows Drive and a
point on a curve; thence with said right of way and a curve to the left through
a central angle of 01 deg. 47’ 19” an arc distance of 16.86 feet to a chord
bearing of North 00 deg. 11’ 11” East, a distance of 16.86 feet to an iron pin
found; thence North 00 deg. 42’ 27” West, continuing with said right of way, a
distance of 266.36 feet to the “true point of beginning” and containing 3.183
acres of land, more or less.

 

 

EXHIBIT A-3

LEGAL DESCRIPTION OF THE Americana parkway parcel

Being located in Section 24, Township 12, Range 21, Refugee Lands, and being
part of that tract of land as conveyed to Trojan Enterprises, Inc., by deed of
record in Deed Book 3716, page 57, all references being to records of the
Recorder’s Office, Franklin County, Ohio, and being more particularly bounded
and described as follows:

Beginning at an iron pin in the southerly right-of-way line of Americana Parkway
as dedicated by the plat of “DEDICATION OF AMERICANA PARKWAY & TUSSING ROAD &
EASEMENTS”, of record in Plat Book 55, pages 6 and 7, said iron pin also being
the northeasterly corner of the 3.930 acre tract as conveyed to Americana
Parkway Warehouse LTD., by deed of record in Official Record 3715, page H12;

thence South 85 deg. 37’ 36“ East, with the southerly right-of-way line of said
Americana Parkway, a distance of 417.86 feet to an iron pin;

thence South 4 deg. 22’ 24” West, a distance of 518.16 feet to an iron pin the
northerly line of the 3.000 acre tract as conveyed to Larry N. & Barbara J.
Osborne, by deed of record in Deed Book 2697, page 107;

thence North 86 deg. 28’ 29“ West, with the northerly line of said 3.000 acre
tract (passing an iron pin at the northwesterly corner of said 3.000 acre tract
at 130.72 feet), a distance of 417.91 feet to an iron pin at the southeasterly
corner of said 3.930 acre tract;

thence North 4 deg. 22’ 24” East, with the easterly line of said 3.930 acre
tract, a distance of 524.35 feet to the place of beginning, containing 5.000
acres of land, more or less.

 

 

EXHIBIT A-4

LEGAL DESCRIPTION OF THE shelby drive parcel

The real estate situate and being in the County of Shelby, State of Tennessee
described as follows:

Beginning at an iron pin set in the South line of East Shelby Drive (57 feet
from centerline) 424.37 feet eastwardly from the tangent intersection of said
South line with the east line of Hickory Hill Road (53 feet from centerline),
said point being the northeast corner of The Tire & Battery Corporation property
as described in Instrument No. P6-6359, S.C.R.O.; run thence along the South
line of East Shelby Drive on a relative bearing of North 89 degrees 55 minutes
35 seconds East 1174.91 feet to an iron pin found at the northwest corner of the
Hickory Hill 110 Investment Venture property as described in Instrument No.
AS-8697, S.C.R.O.; thence run South 00 degrees, 14 minutes 25 seconds East along
said Investment Venture’s West line 425.42 feet to an iron pin found at the
northeast corner of the W.D.J. Associates property as described in Instrument
No. J4-5209, S.C.R.O.; thence run North 89 degrees 58 minutes 40 seconds West
along the North line of the W.D.J. Associates property 1174.92 feet to an iron
pin found at the southeast corner of The Tire & Battery Corporation’s property
(Instrument No. P6-6359, S.C.R.O.); thence run North 00 degrees 14 minutes 25
seconds West along the east line of The Tire & Battery Corporation’s East line
423.46 feet to the point of beginning.

 

 

 

EXHIBIT B

DOCUMENTS

1.Operating Statements. Operating statements of the Property for the 3 years
preceding the date of this Agreement and the current year-to-date ("Operating
Statements"). Copies of all of Sellers' books and records with respect to the
Property.

2.Management and/or Leasing Agreements. Copies of any management and/or leasing
agreements under which the Property is managed and/or leased.

3.Tax Statements. Copies or a summary of ad valorem tax statements for the
current or most recently available tax period and for the prior 36 months
including the Property's tax identification number(s); and latest value
renditions.

4.Insurance. Copies of Sellers' certificate of insurance for the Property, all
insurance policies, a loss history, a list of any current claims relating to the
Property, and any notices received by Seller from insurance carriers within the
last 12 months.

5.Budget. Sellers' most recent budget for the Property, including the
forthcoming year, if applicable.

6.Existing Contracts. The Existing Contracts.

7.Proceedings. Copies of any documents or materials relating to any current
litigation, investigation, condemnation, or other proceeding pending or
threatened against Sellers or affecting the Property.

8.Tangible Personal Property. A current inventory of all tangible personal
property and fixtures owned by Sellers.

9.Maintenance Records. All maintenance work orders for the prior 12 months.

10.List of Capital Improvements. A list of all capital improvements performed on
the Property within the prior 24 months.

11.Reports. Any environmental, geotechnical, soil, engineering and drainage
reports, assessments, audits and surveys.

12.As-Built Survey; Title Policy. All existing as-built surveys of the Property;
and all existing title policies related to the Property.

13.Site Plans. All site plans relating to the Property.

14.As-Built Plans and Specifications. All as-built construction, architectural,
mechanical, electrical, plumbing, landscaping and grading plans and
specifications relating to the Property.

 

 

 

15.Permits and Warranties. Copies of all warranties and guaranties (including
without limitation any roof warranty), permits, certificates of occupancy,
licenses and other approvals related to the Property.

16.General. Certificate of Occupancy.

17.Financial Statements. Copies of financial statements reflecting the operation
of the Property for the prior 5 calendar years, including statements of cash
flow and year-end balance sheets, and statements of income, expense, accounts
payable and accounts receivable for each such year, each prepared in accordance
with generally accepted accounting principles consistently applied, and fairly
presenting the financial position of Seller with respect to the Property at the
end of each such year and the results of the operations thereof for such year.

18.Leases and Rent Roll. Copies of all Leases and the most recent rent roll
(“Rent Roll”) for such Leases, containing the following information for each
tenant:

a.Amount of the space leased to tenant

b.Date of Lease and any amendments thereto

c.Term of Lease with commencement and expiration dates

d.Annual rental

e.Annual reimbursements for taxes, CAM, merchants’ association, and other
expenses, if applicable

f.Unapplied free rent or other concessions

g.Dates through which rental has been paid

h.Rental collected in advance

i.Security deposit and interest accrued thereon, if applicable.

19.Commission Schedule and Agreements. A schedule ("Commission Schedule") and
copies of all commission agreements related to the Leases or the Property.

20.Financial Statements for Tenants. Copies of financial statements for each
tenant at the Property for the prior 3 years.

 

 

 

EXHIBIT C

FORM OF TENANT ESTOPPEL CERTIFICATE

___________, 2014

The undersigned ("Tenant"), hereby states, certifies and affirms the following
with respect to the possible sale of the Property (as defined below) to
_________________, a ________________, and its successors and assigns (the
"Buyer"), with the knowledge and intent that the Buyer shall rely hereon:

1. The Tenant, as the tenant, and ____________ ("Landlord"), as the landlord,
are parties to that certain lease dated ________________ __, ____ ("Original
Lease"), whereby the Tenant leased approximately ________ square feet of space
(the "Leased Premises") in a portion of the Property known as
___________________________________, and more particularly described in the
Original Lease (the "Property").

2. The Original Lease has not been amended or modified in any respect whatsoever
except for the amendments or modifications listed on Exhibit A attached hereto,
if any (collectively with the Original Lease, hereinafter referred to as the
"Lease") and constitutes the complete agreement between the Landlord and the
Tenant with respect to the Leased Premises.

3. The base rent currently payable under the Lease is in the amount of
$___________ per month which has been paid through ___________, 2014; and except
for the current month, no rent has been paid in advance. Excluding electricity
charges, Tenant's pro rata share of operating expenses, real estate taxes and
other "pass-through" charges is __________% and is currently paying $______ per
month in additional rent for estimated "pass through" charges.

4. Tenant has no current known claims, counterclaims, defenses or setoffs
against Landlord or to the payment of rent or other charges arising from the
Lease or otherwise, nor is Tenant entitled to any tenant improvement allowance
or other concession payment from Landlord or any free rent for any period after
the date of this certification except as follows: (state none, if applicable)
_______________.

5. The Tenant has accepted and is in possession of the Leased Premises. All
improvements, alterations and space required to be furnished by Landlord
pursuant to the Lease have been completed, all sums required to be paid by
Landlord to Tenant in connection with the improvements (including, without
limitation, any tenant allowance or rebate) have been paid in full, and all
other conditions precedent to the commencement of the term of the Lease have
been satisfied.

The term of the Lease commenced on _____________, ____, and the current term is
scheduled to expire on _____________, 20__. Except as set forth in the Lease,
the Tenant does not have (i) a right to renew the Lease, or (ii) any option to
expand the Leased Premises. Tenant has no right or option to purchase any part
of the Leased Premises or the Property.

 

 



6. To Tenant's knowledge, there is no event of default nor any fact or
circumstance that, with the giving of notice or the passage of time or both,
would constitute an event of default under the Lease by Landlord or Tenant.

7. Tenant has paid to Landlord, and Landlord is holding on behalf of Tenant, a
security deposit in the amount of $__________________ and in the form of
____________.

8. No actions, whether voluntary or otherwise, are pending against Tenant under
the bankruptcy laws of the United States or any state thereof.

9. The address of Tenant for receipt of notices is as set forth in the Lease.

10. Neither the Lease nor the Leased Premises have been sublet, assigned,
mortgaged or encumbered (in whole or in part), except as follows: (state none,
if applicable) ____________.

11. To Tenant’s actual knowledge, Tenant has spilled, disposed of, or released
any Hazardous Substances at, on or in the Leased Premises in violation of any
applicable law or which requires a cleanup or remediation or reporting to a
governmental body under any applicable law. “Hazardous Substances” shall not
include those materials that are technically within the definition provided for
in the Lease but that are contained in prepackaged office supplies, cleaning
materials, or personal grooming items or other items that are sold for consumer
or commercial use and typically used in other similar buildings or space.

12. This certification shall be binding upon Tenant and shall inure to the
benefit of Landlord, Buyer and any lender ("Lender") to Buyer (or to Buyer's
owners), each of the respective successors and assigns of Landlord, Buyer and
Lender, and all parties claiming through or under such persons or any such
successor or assign; and Tenant acknowledges that Buyer is purchasing the
Property in reliance on this certification.

IN WITNESS WHEREOF, the undersigned has caused this Certificate to be duly
executed as of the ___ day of ____________, 2014.

TENANT:

______________________, a ____________

 

 

By: ____________________________

Name:

Title:

 

 

 

[If there is a guaranty of Lease, please add the following:

Guarantor hereby expressly ratifies and confirms its obligations under that
certain [insert name of guaranty document dated ____________ __, 20__, as
guarantor of the Lease.

GUARANTOR:

______________________, a(n) ____________

 

 

By: ____________________________

Name:

Title:

 

 

EXHIBIT A TO TENANT ESTOPPEL

[LIST OF AMENDMENTS AND MODIFICATIONS]

 

 

 

EXHIBIT D-1

FORM OF OHIO DEED

 

This instrument was prepared by:

____________________________

____________________________

____________________________

____________________________

 

 

LIMITED WARRANTY DEED

 

____________________, a ______________ ("Grantor"), whose address is
____________________________________, for and in consideration of the sum of
$10.00 and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, does GRANT, BARGAIN, SELL, and CONVEY with
limited warranty covenants to ______________________, a _________________
("Grantee"), whose tax mailing address is _______________________, the tract or
parcel of land in Summit County, Ohio, described in Exhibit A attached hereto
and incorporated herein by this reference, and all the estate, right, title and
interest of the said Grantor in and to said premises (such land and interests
are hereinafter collectively referred to as the "Property"); to have and to hold
the same, with all the privileges and appurtenances thereunto belonging, to said
Grantee, its successors and assigns forever. And the said Grantor does hereby
covenant and warrant that the title so conveyed is clear, free and unencumbered,
for the time Grantor held title to said premises, subject to all easements,
restrictions, reservations and covenants now of record, installments of taxes
and assessments due and payable after the date hereof, and further subject to
all matters that a current, accurate survey of the Property would show, together
with the matters described in Exhibit B attached hereto and incorporated herein
by this reference, to the extent the same are validly existing and applicable to
the Property.

This is a Limited Warranty Deed pursuant to Ohio Revised Code Sections 5302.07
and 5302.08.

Prior Instrument References: Book ________, Page ___. Auditor's Tax Parcel
Numbers: _____________________

 

 

 

 

EXECUTED as of _____________________, 2014.

 

_________________________________

 

By: ______________________________

 

Name: ___________________________

Title: ____________________________

 

 

STATE OF _______________ )   ) ss. COUNTY OF _____________ )

 

On this ___ day of _________, 2014, before me, the undersigned notary public,
personally appeared ____________________________, personally known to me or
proven to me on the basis of satisfactory evidence of identification to be the
person whose name is subscribed to the foregoing instrument, who acknowledged
him/herself to be the _________________ of _____________________, and that
he/she executed the foregoing instrument in his/her authorized capacity for its
stated purpose.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

  ____________________________   Notary Public     My Commission Expires:
[NOTARY SEAL]

______________________

 

 

 

 

EXHIBIT D-2

FORM OF TENNESSEE DEED

 

This Instrument Prepared by:

_________________

_________________

_________________

 

Return to:

_________________

_________________

_________________

 

   

SPECIAL WARRANTY DEED

THIS INDENTURE, made and entered into as of the _______ day of _____________,
2014, by and between _____________________, a ________________, party of the
first part, and _____________________, a _____________________, party of the
second part.

WITNESSETH: That for the consideration of Ten Dollars ($10.00), cash in hand
paid, and other good and valuable consideration, the receipt of which is hereby
acknowledged, the party of the first part has bargained and sold and does hereby
bargain, sell, convey and confirm unto the party of the second part the real
estate, situated and being in the County of Shelby, State of Tennessee described
on Exhibit “A” attached hereto and incorporated herein by reference.

This conveyance is made by party of the first part and accepted by party of the
second part subject to all easements, restrictions, reservations and covenants
now of record and further subject to all matters that a current, accurate survey
of such real estate would show, together with the matters described in Exhibit
“B” attached hereto and incorporated herein by this reference, to the extent the
same are validly existing and applicable to such real estate (hereinafter
referred to collectively as the “Permitted Exceptions”)

TO HAVE AND TO HOLD the aforesaid real estate, together with all the
appurtenances and hereditaments thereunto belonging or in any wise appertaining
unto the said party of the second part, its successors and assigns in fee simple
forever.

The party of the first part does hereby covenant with the party of the second
part that it is lawfully seized in fee of the aforedescribed real estate; that
it has a good right to sell and convey the same; that the same is unencumbered
except for the Permitted Exceptions; and that the title and quiet possession
thereto it will warrant and forever defend against the lawful claims of all
parties claiming by, through or under the party of the first part, but not
further or otherwise, subject to the Permitted Exceptions.

 

 

 

WITNESS the signature of the party of the first part the day and year first
above written.

  GRANTOR:       _____________________________________,   a
___________________________________           By:
________________________________   Name: _____________________________   Title:
______________________________

 

 

STATE OF _______________ )   ) ss. COUNTY OF _____________ )

 

On this ___ day of _________, 2014, before me, the undersigned notary public,
personally appeared ____________________________, personally known to me or
proven to me on the basis of satisfactory evidence of identification to be the
person whose name is subscribed to the foregoing instrument, who acknowledged
him/herself to be the _________________ of _____________________, and that
he/she executed the foregoing instrument in his/her authorized capacity for its
stated purpose.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

  ____________________________   Notary Public     My Commission Expires:
[NOTARY SEAL]     ______________________  

 

 

 

 

EXHIBIT E

BILL OF SALE AND ASSIGNMENT

FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which are hereby
acknowledged, effective as of the Closing Date, _______________, a ___________
___________ ("Seller"), does hereby bargain, sell, grant, assign, transfer, set
over and deliver unto _________________________, a ____________ ("Buyer"), all
of Seller's right, title and interest in and to all of the Personal Property and
the Intangible Property. Seller warrants and represents that it has not been
pledged, transferred or assigned to any other person.

Seller shall, at any time and from time to time, upon the request of Buyer,
execute, acknowledge and deliver all such further acts, deeds, assignments,
transfers, conveyances and assurances, and take all such further actions, as
shall be necessary or desirable to give effect to the transactions hereby
consummated and to collect and reduce to the possession of Buyer any and all of
the interests and assets hereby transferred to Buyer.

As used herein, all initially capitalized terms not defined herein shall have
the meanings assigned to such terms in that certain Purchase and Sale Agreement
and Escrow Instructions dated as of ________, 2014 between Buyer and Seller (the
"Purchase Agreement").

IN WITNESS WHEREOF, Seller has executed this Bill of Sale and Assignment as of
Closing Date.

_______________________________,
a __________ ____________

 

By: ______________________________

Name: ___________________________

Title: ____________________________

 

 

 

 

 

EXHIBIT F

ASSIGNMENT AND ASSUMPTION OF LEASES

FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which are hereby
acknowledged, effective as of the Closing Date (as hereinafter defined),
________________, a __________________ ("Assignor"), does hereby assign, sell,
transfer, set over and deliver to ___________ ("Assignee"), all of its right,
title and interest in and to the leases and/or licenses more particularly
described on Exhibit A attached hereto and incorporated herein, all of which are
in full force and effect (the "Leases"), together with all guaranties of the
Leases and all unapplied security deposits, letters of credit, prepaid rentals,
unapplied cleaning fees and other unapplied deposits paid or deposited by any
tenant thereunder to Assignor, as landlord, or any other person on Assignor’s
behalf pursuant to the Leases (together with any interest which has accrued for
the account of the respective tenant).. The Leases affect the real property
described on Exhibit B attached hereto and made a part hereof (the "Real
Property").

Assignee hereby accepts the foregoing assignment and assumes and agrees to
perform and observe all of the obligations, covenants, terms and conditions to
be performed or observed by the landlord under the Leases arising from and after
the Closing Date.

Assignor hereby acknowledges that Assignor has retained, and Assignee shall not
assume or be responsible for, any of the obligations, covenants, terms and
conditions of the Leases, with respect to obligations to be performed or
observed by the landlord thereunder arising at any time prior to the Closing
Date or rights accruing to landlord prior to the Closing Date.

Assignor hereby agrees to protect, defend, indemnify Assignee and its
successors, assigns, affiliates, directors, officers, employees and partners of
any of them, and hold each of them harmless from any and all claims,
liabilities, damages, and penalties and any and all loss, cost, or expense
(including, without limitation, reasonable attorneys' fees and costs and court
costs) incurred by Assignee incident to, resulting from, or in any way arising
out of any failure by Assignor to perform and observe the obligations,
covenants, terms and conditions retained by Assignor hereunder. Assignee hereby
agrees to protect, defend, indemnify Assignor and its successors, assigns,
affiliates, directors, officers, employees and partners of any of them and hold
each of them harmless from any and all claims, liabilities, damages, and
penalties and any and all loss, cost, or expense (including, without limitation,
reasonable attorneys' fees and costs and court costs) incurred by the Assignor
incident to, resulting from, or in any way arising out of any failure by
Assignee to perform and observe the obligations, covenants, terms and conditions
assumed by Assignee hereunder; provided, however, that to the extent Assignor
has delivered tenant security deposits to Assignee and complied with applicable
law, Assignor shall have no further liability for the return of such delivered
tenant security deposits. Each of the parties hereto further agrees, upon notice
from the other, to contest any demand, claim, suit, or action against which each
party has hereinabove agreed to indemnify and hold the other and all such other
parties harmless, and to defend any action that may be brought in connection
with any such demand, claim, suit, or action, or with respect to which each
party has hereinabove agreed to hold the other and all such other parties
harmless, and to bear all costs and expenses of such contest and defense. The
indemnities set forth herein shall be deemed to be material and shall survive
the Closing Date.

 

 

 

Assignor and Assignee shall, at any time and from time to time, upon the
reasonable request of the other, execute, acknowledge and deliver all such
further acts, deeds, assignments, transfers, conveyances, powers of attorney and
assurances, and take all such further actions, as shall be necessary or
desirable to give effect to the transactions hereby consummated and to collect
and reduce to the possession of Assignee any and all of the interests and assets
hereby transferred to Assignee.

As used herein, "Closing Date" shall have the meaning assigned to that term in
that certain Purchase and Sale Agreement and Escrow Instructions dated as of
___________, 2014 between Assignor and Assignee.

This Assignment and Assumption of Leases may be executed in counterparts with
the same effect as if all parties hereto had executed the same document. All
counterparts shall be construed together and shall constitute a single
Assignment and Assumption of Leases.

 

 

IN WITNESS WHEREOF, this Assignment and Assumption of Leases has been executed
by Assignor and Assignee and is effective as of the Closing Date.

ASSIGNOR:

__________________________

 

By: ______________________________

Name: ___________________________

Title: ____________________________

 

 

ASSIGNEE:

__________________________

 

By: ______________________________

_____________________________

_____________________________

 

 

 

Exhibit A

Leases

 

 

Exhibit B

Legal Description

 

 

 

EXHIBIT G

ASSIGNMENT AND ASSUMPTION OF CONTRACTS

FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which are hereby
acknowledged, effective as of the Closing Date (as hereinafter defined),
_____________, a __________ ____________ ("Assignor"), does hereby assign, sell,
transfer, set over and deliver to _____________________________, a
_______________ ("Assignee"), all of Assignor's right, title and interest in and
to the contracts described on Exhibit A attached hereto and made a part hereof
(the "Approved Contracts").

Assignee hereby accepts the foregoing assignment and assumes and agrees to
perform and observe all of the obligations, covenants, terms and conditions to
be performed or observed by Assignor under the Approved Contracts arising from
and after the Closing Date.

Assignor hereby acknowledges that Assignor has retained and Assignee shall not
assume or be responsible for any of the obligations, covenants, terms and
conditions of the Approved Contracts to be performed or observed by Assignor
thereunder arising at any time prior to the Closing Date.

Assignor hereby agrees to protect, defend, indemnify Assignee and its
successors, assigns, affiliates, directors, officers, employees and partners of
any of them, and hold each of them harmless from any and all claims,
liabilities, damages, and penalties and any and all loss, cost or expense
(including, without limitation, reasonable attorneys' fees and court costs)
incurred by Assignee incident to, resulting from, or in any way arising out of
any failure by Assignor to perform and observe the obligations, covenants, terms
and conditions retained by Assignor hereunder. Assignee hereby agrees to
protect, defend, indemnify Assignor and its successors, assigns, affiliates,
directors, officers, employees and partners of any of them and hold each of them
harmless from any and all claims, liabilities, damages, and penalties and any
and all loss, cost, or expense (including, without limitation, reasonable
attorneys' fees and court costs) incurred by the Assignor incident to, resulting
from, or in any way arising out of any failure by Assignee to perform and
observe the obligations, covenants, terms and conditions assumed by Assignee
hereunder. Each of the parties hereto further agrees, upon notice from the
other, to contest any demand, claim, suit, or action against which each party
has hereinabove agreed to indemnify and hold the other and all such other
parties harmless, and to defend any action that may be brought in connection
with any such demand, claim, suit, or action, or with respect to which each
party has hereinabove agreed to hold the other and all such other parties
harmless, and to bear all costs and expenses of such contest and defense. The
indemnities set forth herein shall be deemed to be material and shall survive
the Closing Date.

Assignor shall, at any time and from time to time, upon the reasonable request
of Assignee, execute, acknowledge and deliver all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney and assurances, and take
all such further actions, as shall be reasonably necessary to give effect to the
transactions hereby consummated and to collect and reduce to the possession of
Assignee any and all of the interests and assets hereby transferred to Assignee.

 

 

 

As used herein, "Closing Date" shall have the meaning assigned to that term in
that certain Purchase and Sale Agreement and Escrow Instructions dated as of
________________, 2014 between Assignor, Assignee and the other parties named
therein.

This Assignment and Assumption of Contracts may be executed in counterparts with
the same effect as if all parties hereto had executed the same document. All
counterparts shall be construed together and shall constitute a single
Assignment and Assumption of Contracts.

IN WITNESS WHEREOF, this Assignment and Assumption of Contracts has been
executed by Assignor and Assignee and is effective as of the Closing Date.

ASSIGNOR

__________________________,
a __________ ____________

 

By: ______________________________

Name:

Title:

 

 

ASSIGNEE

__________________________



 

By: ______________________________

______________________________

______________________________

 

 

 

Exhibit A

 

Approved Contracts

 

 

EXHIBIT H

FIRPTA AFFIDAVIT

SELLER'S FIRPTA CERTIFICATE

 

To inform [___________________________] (the "Transferee") that withholding of
tax under Section 1445 of the Internal Revenue Code of 1986, as amended ("Code")
will not be required by _________, a ___________company (the "Transferor"), the
undersigned hereby certifies the following on behalf of the Transferor:

1. The Transferor is not a foreign corporation, foreign partnership, foreign
trust, foreign estate or foreign person (as those terms are defined in the Code
and the Income Tax Regulations promulgated thereunder);

2. The Transferor is not a disregarded entity as defined in Section
1.1445-2(b)(2)(iii);

3. The Transferor's U.S. employer or tax (social security) identification number
is __________________; and

4. The Transferor's address is [].

The Transferor understands that this Certification may be disclosed to the
Internal Revenue Service by the Transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.

Under penalty of perjury I declare that I have examined this Certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of the
Transferor.

Dated:  _______________, 2014

[_____________], a [__________]

 

By: ______________________________

      ______________________________

      ______________________________

 

 

 

 

 

 

EXHIBIT I

OMITTED

 

 

 

 

EXHIBIT J

SELLER CLOSING CERTIFICATE

This Certificate ("Certificate") is furnished pursuant to __________ of that
certain Purchase and Sale Agreement dated as of April ___, 2014 (the
"Agreement") by and between _________________, a _________ _________ ("Seller"),
and _____________________, a ____________ company ("Buyer").

Unless otherwise defined herein, all capitalized terms used herein shall have
the meanings ascribed thereto in the Agreement.

The undersigned hereby certifies that all of the representations and warranties
made by Seller in the Agreement are true and correct in all material respects as
of the Closing Date as if made on and as of the Closing Date except as disclosed
on Schedule 1 attached hereto.

The foregoing certifications are made and delivered this ___ day of _________,
2014.

SELLER:

_______________________,
a ______________________

 

By: ______________________________

Name:

Title:

 

      Date:  _____________________

 

 

 

Schedule 1
to Seller Closing Certificate



 

 

EXHIBIT K

EXISTING CONTRACTS

 

Parcel Service Company


8288 Green Meadows

 

 

N/A—Volvo contracts for all services directly

 

 

 

 

8273 Green Meadows

 

 

Snow Removal

Landscaping

Fire Sprinkler and Backflow Inspections



Fire Alarm Monitoring

Pest Control

 

 

The Brickman Group

The Brickman Group

Fire Systems Professionals

 

Tyco Integrated Security

Varment Guard

 

 

Americana Parkway

 

 

N/A—ADS Alliance Data Systems contracts for all services directly

 

 

 

Shelby Drive

 

 

Management

Landscaping

Fire Sprinkler Inspections

Backflow Inspections

Fire Alarm Monitoring

Security

Pest Control

Janitorial Lot Maintenance

Lighting Maintenance

Sweeping

 

McKee & McFarland, Inc.

Adsit Landscape and Design Firm

Security Fire Protection

Mid-South Plumbing Company

Miller Protective Service

Imperial Security Service

Terminix

Dorothelia Fletcher’s Janitorial

Complete Lighting

Aardvark Sweeping Services

 

 

 

EXHIBIT L

EXISTING LEASES



Parcel Tenant Lease Document and Date of Lease Document [to include all lease
documents for each property]

 

8288 Green Meadows

 

 

Volvo Group North America, Inc., d/b/a Volvo Parts North America

 

· Standard Net Industrial Lease (dated August 20, 2000)

· Phase I Contingency Waiver (dated August 20, 2000)

· Corridor Agreement (undated)

· Amendment to Lease Agreement (dated February 27, 2003)

· Amendment of Lease (dated June 10, 2009)

· Second Amendment of Lease (dated October 15, 2013)

 

8273 Green Meadows

 

The Kroger Co.

 

· Lease Agreement (dated January 29, 2008

· Amendment of Lease (dated October 25, 2010)

· Second Amendment of Lease (dated December 7, 2011)

· Notice to Exercise First Extension Term (dated October 22, 2013)

 

 

Re-Source USA, LLC

 

· Lease Agreement (dated February 22, 2007)

· First Amendment of Lease (dated May 30, 2008)

· Notice of Lease Commencement (undated)

· Second Amendment of Lease (dated August 31, 2012)

 

 

 

Electronic Imaging Services, Inc., d/b/a Vestcom Retail Solutions

 

 

 

· Lease Agreement (dated February 4, 2014)

· Notice of Lease Commencement (dated July 21, 2014)



 

 

 

 

Americana Parkway

 

 

ADS Alliance Data Systems, Inc.

 

· Industrial Lease Agreement (undated)

· Notice of Lease Commencement (dated August 29, 2012)

 

Shelby Drive

 

Selecta Products, Inc.

· Lease Agreement (dated April 11, 2007)

· Commencement and Rent Commencement Date Certificate (dated June 18, 2007)

· Amendment of Lease (dated June 13, 2011)

· Effective Date Certificate (dated July 14, 2011)

 

        Libra Resources, Inc.

· Lease Agreement (dated February 18, 2013)

· Notice of Lease Commencement (dated March 8, 2013)

 

       

Livewell Holdings, LLC

 

· Lease Agreement (dated February 8, 2012)

· Notice of Lease Commencement (dated March 19, 2012)

· Assignment and Assumption of Lease (dated October 31, 2013)

 

       

CLS USA, Inc.

 

· Lease Agreement (dated May 27, 2011)

· Notice of Lease Commencement (undated)

· Extension of Lease Agreement (undated)

· Second Amendment of Lease (dated February 18, 2014)

 

       

Walker-J-Walker, Inc.

 

· Lease Agreement (dated January 30, 2008)

· Notice of Lease Commencement (undated)

 

 

JAS Forwarding (USA), Inc.

 

· Lease Agreement (dated July 24, 2008)

 

 

 

 

  Bestway Delivery Services, Inc.

· Notice of Lease Commencement (dated October 17, 2008)

· Amendment of Lease (dated February 20, 2014)

· Second Amendment of Lease (dated February 21, 2014)

 

Lease Agreement (dated May 4, 2012)

 

 

 

EXHIBIT m

 

Rent rolls

 

 

 

EXHIBIT N

 

Disclosures

Tenant Inducement Costs: Estimated $207,137.40 for work required to be performed
by Seller with respect to lease with Electronic Imaging Services, Inc.
(VESTCOM).

 

 

 

 

EXHIBIT O

 

LIMITED GUARANTY

In connection with that certain Purchase and Sale Agreement and Escrow
Instructions (the "Agreement") dated as of ______________, 2014 between
[__________________________________] (collectively, the "Seller"), and
___________________________, a ________________ ("Buyer"), for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
confessed, Garrity Malkin Industrial Partners I, L.L.C., a Delaware limited
liability company ("Guarantor"), hereby unconditionally, absolutely and
irrevocably guarantees (as a primary obligor and not merely as a surety) to
Buyer, on this the ____ day of _________ 2014, the due and punctual payment and
performance by Seller of its obligations, covenants and agreements (including
indemnification agreements) under the Agreement, and makes the following
agreements with and in favor of Buyer:

(1)     All capitalized terms not otherwise defined herein shall have the
meanings given such terms in the Agreement.

(2)     Guarantor hereby absolutely, unilaterally, unconditionally and
irrevocably guaranties to Buyer, notwithstanding any modification or alteration
of the Agreement entered into by and between Buyer and Seller, to make the due
and punctual payment of all money payable by Seller under the Agreement up to an
amount not to exceed One Million and 00/100 Dollars ($1,000,000.00).

(3)     Guarantor hereby waives and agrees not to assert or to take advantage of
(a) any right to require Buyer to proceed against or exhaust its recourse
against Seller or any security for the performance of Seller’s obligations, (b)
presentment, demand for payment, protest, or notice of acceptance of the
Agreement, (c) all notice of nonperformance, nonpayment or nonobservance on the
part of Seller of the terms, covenants, conditions and provisions of the
Agreement, (d) notice or right to consent to any amendments to the Agreement or
any of the documents to be executed and delivered by Seller at Closing, (e) any
proceeding instituted under the Bankruptcy Code with respect to Seller, (f) any
right of setoff or compensation against amounts due under this Guaranty, or (g)
the right to interpose all substantive and procedural defenses of the law of
guaranty, indemnification and suretyship.

(4)     Guarantor hereby represents and warrants as follows:

(a)     as of the date hereof, it directly or indirectly has invested in or
controls Seller;

(b)     based upon such relationship, Guarantor has determined that it is in its
best interest to enter into this Guaranty;

(c)     the benefits expected to be derived by Guarantor from its direct or
indirect investment in Seller and from the consummation of the transactions
contemplated by the Agreement are at least equal to the obligations undertaken
by Guarantor pursuant to this Guaranty; and

 

 

 

(d)     this Guaranty has been duly executed by Guarantor and constitutes
Guarantor's legal, valid and binding obligation, enforceable against Guarantor
in accordance with its terms.

(5)     Guarantor hereby consents and agrees that Buyer may at any time, and
from time to time, without notice to or further consent from Guarantor, whether
with or without consideration, modify the terms of the Agreement or take or fail
to take any action of any type whatsoever. No such action which Buyer shall take
or fail to take in connection with the Agreement or any security for the payment
of the indebtedness of Seller to Buyer or for the performance of any obligations
or undertakings of Seller, nor any course of dealing with Seller or any other
person, shall release Guarantor's obligations hereunder, affect this Guaranty in
any way or afford Guarantor any recourse against Buyer.

(6)     Without limiting the generality of the foregoing, the liability of
Guarantor under this Guaranty shall not be deemed to have been waived, released,
discharged, impaired or affected by reason of any waiver or failure to enforce
any of the obligations of Seller against Seller under the Agreement or any
discharge of Seller in any receivership, bankruptcy, winding-up or other
creditors' proceedings or the rejection, disaffirmance or disclaimer of the
Agreement by any party in any action or proceeding, and shall continue with
respect to the periods prior thereto and thereafter. Guarantor further agrees
that its guarantee shall continue to be effective or be reinstated, as the case
may be, if at any time any payment under the Agreement is rescinded or must
otherwise be restored by Buyer on the bankruptcy or reorganization of Seller.

(7)     This Guaranty shall be one of payment and not of collection. All of the
terms, agreements and conditions of this Guaranty shall extend to and be binding
upon Guarantor and its successors (however, Guarantor may not assign its
obligations under this Guaranty in whole or in part), and shall inure to the
benefit of and may be enforced by Buyer and its successors and assigns.

(8)     Any indebtedness of Seller now or hereafter held by Guarantor, including
but not limited to any right to reimbursement of amounts paid by Guarantor
hereunder, is hereby subordinated to the indebtedness of Seller and Guarantor to
Buyer.

(9)     Each provision of this Guaranty shall be enforceable to the maximum
extent not prohibited by law. If any provision or its application to any person
or circumstance shall be invalid or unenforceable, the remaining provisions, or
the application of such provision to persons or circumstances other than those
as to which it is invalid or unenforceable, shall not be affected. This Guaranty
contains the entire agreement among the parties with respect to the subject
matter hereof and supersedes all prior agreements relating to such subject
matter and cannot be amended or supplemented, except by a written agreement
signed by the parties hereto. This Guaranty may be executed in counterparts
which together shall constitute the same instrument. This Guaranty shall be
construed in accordance with the internal laws, and not the law of conflicts, of
the State of New York.

 

 

 

(10)     All notices or other communications required or permitted hereunder
will be in writing, and will be given by (a) certified mail, return receipt
requested, in which case notice shall be deemed delivered three (3) Business
Days after deposit, postage prepaid in the U.S. mail, (b) a nationally
recognized and reputable messenger service or overnight courier, in which case
notice shall be deemed delivered one (1) Business Day after deposit with such
messenger or courier on or prior to 5:00 p.m., Eastern Standard Time (if
deposited after such time, notice shall be deemed given upon receipt of the
notice by the addressee), (c) electronic mail, in which case notice shall be
deemed delivered as of the date and time that transmission to recipient was
completed or (d) personal delivery with receipt acknowledged in writing, in
which case notice shall be deemed delivered when received. The address of Buyer
is as set forth for Buyer in the Agreement, and the address for Guarantor is in
care of Seller, as set forth in the Agreement.

(11)     In the event of any action or proceeding at law or in equity between
Buyer and Guarantor, the prevailing party, in addition to such other relief as
may be awarded, shall be entitled to recover from the unsuccessful party all
reasonable costs and expenses, including, without limitation, reasonable
attorneys' fees and expenses, incurred in such action or proceeding and in any
appeal in connection therewith by such prevailing party.

(12)     Guarantor’s obligations hereunder shall survive for a period of nine
(9) months after the Closing. Notwithstanding the foregoing, if, within such
nine (9) month period, Buyer delivers written notice of a claim(s) to Seller,
the nine (9) month period shall be extended with respect to such claim(s) until
the earlier of (i) payment of such claim(s), (ii) final judgment issued by a
court of competent jurisdiction regarding the claim(s) after all appeal periods
have expired, or (iii) mutual agreement of Purchaser and Seller and settlement
of such claim(s).

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed and
delivered as of the ____ day of ________, 2014.

GUARANTOR:

[____________________]

By:_____________________________
Name:___________________________
Title:____________________________

 

 

EXHIBIT P

 

LEASING LISTING AGREEMENTS

Parcel Company


8288 Green Meadows

 

 

N/A

 

 

8273 Green Meadows

 

 

N/A

 

 

Americana Parkway

 

 

N/A

 

 

Shelby Drive

 

 

McKee and McFarland, Inc.

 



 

